Exhibit 10.1

EXECUTION VERSION

Deal CUSIP # 75970FAC8

Facility CUSIP # 75970FAD6

CREDIT AGREEMENT

dated as of April 22, 2010

among

RENAISSANCERE HOLDINGS LTD.

as the Borrower,

VARIOUS FINANCIAL INSTITUTIONS,

as the Lenders,

BANK OF AMERICA, N.A.,

as Fronting Bank and LC Administrator,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

BANK OF AMERICA, N.A.,

as Administrative Agent for the Lenders

and

BANC OF AMERICA SECURITIES LLC and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I.         DEFINITIONS

   1   SECTION 1.1    Definitions    1   SECTION 1.2    Other Interpretive
Provisions    22   SECTION 1.3    Accounting Principles    23   SECTION 1.4   
Rounding    23   SECTION 1.5    Exchange Rates; Currency Equivalents    23  
SECTION 1.6    Times of Day    24   SECTION 1.7    Letter of Credit Amounts   
24

ARTICLE II.        AMOUNT AND TERMS OF COMMITMENT

   24   SECTION 2.1    Revolving Loan Commitment    24   SECTION 2.2   
Borrowings, Conversions and Continuations of Loans    25   SECTION 2.3   
Payments    26   SECTION 2.4    Termination or Reduction of Commitments    26  
SECTION 2.5    Interest    27   SECTION 2.6    Fees    28   SECTION 2.7   
Computation of Fees and Interest    28   SECTION 2.8    Evidence of Debt    29  
SECTION 2.9    Payments Generally; Administrative Agent’s Clawback    29  
SECTION 2.10    Sharing of Payments by Lenders    31   SECTION 2.11    Increase
of Commitments    32   SECTION 2.12    Defaulting Lenders    33

ARTICLE III.      LETTERS OF CREDIT

   35   SECTION 3.1    Letter of Credit Procedures    35   SECTION 3.2   
Drawings and Reimbursements; Funding of Participations    39   SECTION 3.3   
Repayment of Participations    41   SECTION 3.4    Obligations Absolute    41  
SECTION 3.5    Role of Applicable Issuing Party    42   SECTION 3.6    Cash
Collateral    43   SECTION 3.7    Applicability of ISP and UCP    44  
SECTION 3.8    Fronting Fee and Documentary and Processing Charges Payable to
Fronting Bank    44

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page   SECTION 3.9    Conflict with Issuer Documents    45   SECTION 3.10
   Letters of Credit Issued for Subsidiaries    45   SECTION 3.11    Substitute
Fronting Bank    45

ARTICLE IV.      TAXES, YIELD PROTECTION AND ILLEGALITY

   45   SECTION 4.1    Taxes    45   SECTION 4.2    Illegality    50   SECTION
4.3    Inability to Determine Rates    50   SECTION 4.4    Increased Costs;
Reserves on Eurodollar Rate Loans    51   SECTION 4.5    Compensation for Losses
   53   SECTION 4.6    Mitigation Obligations; Replacement of Lenders    53  
SECTION 4.7    Survival    54

ARTICLE V.       REPRESENTATIONS AND WARRANTIES

   54   SECTION 5.1    Due Organization, Authorization, etc.    54   SECTION 5.2
   Statutory Financial Statements    54   SECTION 5.3    GAAP Financial
Statements    55   SECTION 5.4    Litigation and Contingent Liabilities    55  
SECTION 5.5    ERISA    56   SECTION 5.6    Investment Company Act    57  
SECTION 5.7    Regulations U and X    57   SECTION 5.8    Proceeds    57  
SECTION 5.9    Insurance    57   SECTION 5.10    Ownership of Properties    57  
SECTION 5.11    Accuracy of Information    57   SECTION 5.12    Subsidiaries   
58   SECTION 5.13    Insurance Licenses    58   SECTION 5.14    Taxes    58  
SECTION 5.15    Securities Laws    58   SECTION 5.16    Compliance with Laws   
59   SECTION 5.17    Bermuda Law    59

ARTICLE VI.      AFFIRMATIVE COVENANTS

   60   SECTION 6.1    Reports, Certificates and Other Information    60  
SECTION 6.2    Corporate Existence; Foreign Qualification    64

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page   SECTION 6.3    Books, Records and Inspections    64   SECTION 6.4   
Insurance    64   SECTION 6.5    Taxes and Liabilities    64   SECTION 6.6   
Employee Benefit Plans    64   SECTION 6.7    Compliance with Laws    64  
SECTION 6.8    Maintenance of Permits    65   SECTION 6.9    Conduct of Business
   65

ARTICLE VII.    NEGATIVE COVENANTS

   65   SECTION 7.1    Debt to Capital Ratio    65   SECTION 7.2    Net Worth   
65   SECTION 7.3    Mergers, Consolidations and Sales    65   SECTION 7.4   
Regulations U and X    66   SECTION 7.5    Other Agreements    66   SECTION 7.6
   Transactions with Affiliates    66   SECTION 7.7    Liens    67   SECTION 7.8
   Restrictions On Negative Pledge Agreements    68   SECTION 7.9    No
Amendment of Certain Documents    68   SECTION 7.10    Dividends, Etc.    68  
SECTION 7.11    Investments in DaVinci Entities    69   SECTION 7.12   
Investments in the ROIHL Entities    69   SECTION 7.13    Investments in ILS
Fund Group    69

ARTICLE VIII.   EVENTS OF DEFAULT AND THEIR EFFECT

   69   SECTION 8.1    Events of Default    69   SECTION 8.2    Remedies Upon
Event of Default    71   SECTION 8.3    Application of Funds    72   SECTION 8.4
   Borrower LC Collateral Account    73

ARTICLE IX.      CONDITIONS

   73   SECTION 9.1    Conditions to Occurrence of the Effective Date    73  
SECTION 9.2    Conditions to All Borrowings    75

ARTICLE X.       THE ADMINISTRATIVE AGENT

   75   SECTION 10.1    Appointment and Authority    75

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page   SECTION 10.2    Rights as a Lender    76   SECTION 10.3   
Exculpatory Provisions    76   SECTION 10.4    Reliance by Administrative Agent
   77   SECTION 10.5    Delegation of Duties    77   SECTION 10.6    Resignation
of Administrative Agent    77   SECTION 10.7    Non-Reliance on Administrative
Agent and Other Lenders    78   SECTION 10.8    No Other Duties, Etc.    78  
SECTION 10.9    Administrative Agent May File Proofs of Claim    79  
SECTION 10.10    Syndication Agent; Other Titles    79

ARTICLE XI.      MISCELLANEOUS

   80   SECTION 11.1    Amendments and Waivers    80   SECTION 11.2    Notices;
Effectiveness; Electronic Communication    81   SECTION 11.3    No Waiver;
Cumulative Remedies; Enforcement    83   SECTION 11.4    Expenses; Indemnity;
Damage Waiver    84   SECTION 11.5    Payments Set Aside    86   SECTION 11.6   
Successors and Assigns    86   SECTION 11.7    Treatment of Certain Information;
Confidentiality    90   SECTION 11.8    Right of Setoff    91   SECTION 11.9   
Interest Rate Limitation    92   SECTION 11.10    Counterparts; Integration;
Effectiveness    92   SECTION 11.11    Survival of Representations and
Warranties    92   SECTION 11.12    Severability    92   SECTION 11.13   
Replacement of Lenders    93   SECTION 11.14    Governing Law; Jurisdiction;
Etc.    93   SECTION 11.15    WAIVER OF JURY TRIAL    94   SECTION 11.16    No
Advisory or Fiduciary Responsibility    95   SECTION 11.17    Electronic
Execution of Assignments and Certain Other Documents    95   SECTION 11.18   
USA PATRIOT Act    95   SECTION 11.19    Judgment Currency    96   SECTION 11.20
   Entire Agreement    96

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE    1.2      Pricing Grid SCHEDULE    2.1      Commitments SCHEDULE   
5.2      SAP Exceptions SCHEDULE    5.3      Adverse Changes SCHEDULE    5.4
     Litigation and Contingent Liabilities SCHEDULE    5.12      Subsidiaries
SCHEDULE    5.14      Taxes SCHEDULE    7.7      Liens SCHEDULE    11.2     
Addresses EXHIBIT A    Loan Notice EXHIBIT B    Form of Compliance Certificate
EXHIBIT C    Form of Assignment and Assumption EXHIBIT D    Form of
Administrative Questionnaire EXHIBIT E    Form of Note EXHIBIT F    Form of
Several Letter of Credit

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of April 22, 2010, is entered into by and among
RenaissanceRe Holdings Ltd., a Bermuda company (the “Borrower”), various
financial institutions which are parties hereto (the “Lenders”) and Bank of
America, N.A., as Fronting Bank, LC Administrator and Administrative Agent.

W I T N E S S E T H:

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 Definitions. When used herein the following terms shall have the
following meanings:

Administrative Agent means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

Administrative Agent’s Office means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, its account as set forth on
Schedule 11.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

Administrative Questionnaire means an Administrative Questionnaire in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

Affiliate means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

Aggregate Commitments means the Commitments of all the Lenders.

Agreement means this Credit Agreement.

Alternative Currency means each of Euro, Sterling and Australian Dollars.

Alternative Currency Equivalent means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Fronting
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.



--------------------------------------------------------------------------------

Annual Statement means the annual financial statement of an Insurance Subsidiary
as required to be filed with the applicable Governmental Authority of such
Insurance Subsidiary’s domicile, together with all exhibits or schedules filed
therewith, prepared in conformity with SAP.

Applicable Issuing Party means (a) in the case of Fronted Letters of Credit, the
Fronting Bank and (b) in the case of Several Letters of Credit, the LC
Administrator.

Applicable LC Fee Rate means the rate set forth opposite “LC Fee Rate” on the
Pricing Grid for the applicable Pricing Level.

Applicable Margin means (a) in the case of Eurodollar Rate Loans, the rate set
forth opposite “Eurodollar Rate Margin” on the Pricing Grid for the applicable
Pricing Level and (b) in the case of Base Rate Loans, the rate set forth
opposite “Base Rate Loan Margin” on the Pricing Grid for the applicable Pricing
Level.

Applicable Non-Use Fee Rate means the rate set forth opposite the “Non-Use Fee
Rate” on the Pricing Grid for the applicable Pricing Level.

Applicable Percentage means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.12. If the commitment of each Lender to make Loans and
issue Several Letters of Credit and the obligation of the Fronting Bank to issue
Fronted Letters of Credit have been terminated pursuant to Section 8.2 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

Applicable Time means, with respect to any payments in any Alternative Currency,
the local time in the place of settlement for such Alternative Currency as may
be determined by the Administrative Agent or the Fronting Bank, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

Applicable Utilization Fee Rate means the rate set forth opposite “Utilization
Fee Rate” on the Pricing Grid for the applicable Pricing Level and applicable
utilization amount.

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arrangers means each of Banc of America Securities LLC and Wells Fargo
Securities, LLC, in their respective capacities as joint lead arrangers and
joint book managers.

Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

2



--------------------------------------------------------------------------------

Assignment and Assumption means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit C or any other form approved by the Administrative Agent.

Australian Dollars means the lawful currency of Australia.

Availability Period means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.4, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the LC
Issuers to make LC Credit Extensions pursuant to Section 8.2.

Bank of America means Bank of America, N.A., a national banking association.

Base Rate means for any day a fluctuating rate per annum equal to the highest
of: (a) the Federal Funds Rate plus  1/2 of 1%; (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America,
as its “prime rate” and (c) the Eurodollar Rate for a one-month Interest Period
commencing on such day plus 1%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

Base Rate Loan means a Loan that bears interest based on the Base Rate.

Borrower has the meaning specified in the Preamble.

Borrower LC Collateral Account has the meaning specified in Section 3.6.

Borrower Materials has the meaning specified in Section 6.1.

Borrower Net Worth means, as of any date of determination, the sum of (a) the
consolidated shareholders equity of the Borrower and its Subsidiaries calculated
in accordance with GAAP, plus, without duplication, (b) any preferred shares of
the Borrower issued to Persons other than a Subsidiary which are not mandatorily
redeemable before the LC Expiration Date.

Borrower Swap means any Swap Contract entered into between the Borrower and
Renaissance Re for the purpose of providing capital to Renaissance Re with
respect to catastrophic risks.

Borrowing means a borrowing hereunder consisting of Loans of the same Type made
to the Borrower on the same day by the Lenders under Article II, and, other than
in the case of Base Rate Loans, having the same Interest Period.

Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state

 

3



--------------------------------------------------------------------------------

where the Administrative Agent’s Office is located or (except in determining
applicable rates hereunder) Hamilton, Bermuda or New York, New York and, if the
applicable Business Day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are carried on in the London interbank
eurodollar market. Each Lender located in Bermuda shall provide the
Administrative Agent with a list of Bermuda banking holidays thirty (30) days
prior to each January 1.

Capitalized Lease means, as to any Person, any lease which is or should be
capitalized on the balance sheet of such Person in accordance with GAAP,
together with any other lease which is in substance a financing lease, including
any lease under which (a) such Person has or will have an option to purchase the
property subject thereto at a nominal amount or an amount less than a reasonable
estimate of the fair market value of such property as of the date the lease is
entered into or (b) the term of the lease approximates or exceeds the expected
useful life of the property leased thereunder.

Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Fronting
Bank and the Lenders, as collateral for LC Obligations or obligations of Lenders
to fund or fund participations in respect of Letters of Credit, cash or deposit
account balances or, if the Fronting Bank shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
Fronting Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

Catastrophe Bond means (a) any note, bond or other Debt instrument or any swap
or other similar agreement which has a catastrophe, weather or other risk
feature linked to payments thereunder and (b) any equity interest in a Person
that is not a Subsidiary controlled, directly or indirectly, by the Borrower for
the sole purpose of investing in Debt of the type described in clause (a),
which, in the case of Catastrophe Bonds purchased by the Borrower or any of its
Subsidiaries, are purchased in accordance with its customary reinsurance
underwriting procedures.

Change in Control shall be deemed to have occurred if (a) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Borrower
occurs; (b) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), is or becomes, directly or
indirectly, the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act, of securities of the Borrower that represent 51% or more of the combined
voting power of the Borrower’s then outstanding securities; or (c) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Borrower (together with any new
directors whose nomination by or appointment to the Board of Directors or whose
nomination by the stockholders of the Borrower was approved by a vote of the
directors of the Borrower then still in office who are either directors at the
beginning of such period or whose election or nomination for election was
previously approved by the Board of Directors) cease for any reason to
constitute a majority of the Borrower’s Board of Directors then in office.

 

4



--------------------------------------------------------------------------------

Change in Law means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.

Code means the Internal Revenue Code of 1986.

Commitment means, as to any Lender, the commitment of such Lender to make Loans
to the Borrower and to issue and participate in Letters of Credit for the
account of the Borrower and its Subsidiaries pursuant to Section 2.1 in an
amount not to exceed the amount set forth on Schedule 2.1 (as such amount may be
adjusted under Section 2.4, Section 2.11 or as a result of one or more
assignments under Section 11.6).

Compliance Certificate means a certificate substantially in the form of Exhibit
B but with such changes as the Administrative Agent may from time to time
reasonably request for purposes of monitoring the Borrower’s compliance
herewith.

Consolidated Debt means the consolidated Debt of the Borrower and its
Subsidiaries, including the principal amount of the Loans and the LC
Obligations. For purposes of calculating Consolidated Debt, an amount will be
excluded equal to the OL Note Exclusion Amount.

Contractual Obligation means, relative to any Person, any obligation, commitment
or undertaking under any agreement or other instrument to which such Person is a
party or by which it or any of its property is bound or subject.

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. Controlling and
Controlled have meanings correlative thereto.

Credit Extension means any Borrowing or any LC Credit Extension.

Debt means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances (including any such obligation issued by such Person that qualify as
Catastrophe Bonds described in clause (a) of the definition thereof net of any
escrow established (whether directly or to secure any letter of credit issued to
back such Catastrophe Bonds) in connection with such Catastrophe Bonds); (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (c) all obligations in respect of letters of credit which
have been drawn but not reimbursed by the Person for whose account such letter
of credit was issued, and bankers’ acceptances issued for the account of such
Person; (d) all obligations in respect of Capitalized Leases of such Person;
(e) the Swap Termination Value in respect of Swap Contracts of such Person;
(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services; (g) Debt of such Person secured by a Lien on property owned or being
purchased by such Person (including Debt arising under conditional sales or
other title retention agreements) whether or not such Debt is limited in
recourse (it being understood, however, that if recourse is limited to such
property, the amount of

 

5



--------------------------------------------------------------------------------

such Debt shall be limited to the lesser of the face amount of such Debt and the
fair market value of all property of such Person securing such Debt); (h) any
Debt of another Person secured by a Lien on any assets of such first Person,
whether or not such Debt is assumed by such first Person (it being understood
that if such Person has not assumed or otherwise become personally liable for
any such Debt, the amount of the Debt of such Person in connection therewith
shall be limited to the lesser of the face amount of such Debt and the fair
market value of all property of such Person securing such Debt); (i) any Debt of
a partnership in which such Person is a general partner unless such Debt is
nonrecourse to such Person; (j) any capital stock or other equity interests
issued by such Person that has a mandatory redemption date that may or will
occur on or prior to the Maturity Date; and (k) all Guarantees of such Person in
respect of any of the foregoing (including in respect of the Joint Venture LC)
provided that, notwithstanding anything to the contrary contained herein, Debt
shall not include, (w) issued, but undrawn, letters of credit which have been
issued to reinsurance cedents in the ordinary course of business, (x) unsecured
current liabilities incurred in the ordinary course of business and paid within
90 days after the due date (unless contested diligently in good faith by
appropriate proceedings and, if requested by the Administrative Agent, reserved
against in conformity with GAAP) other than liabilities that are for money
borrowed or are evidenced by bonds, debentures, notes or other similar
instruments (except as described in clauses (w) or (x) above), (y) any
obligations of such Person under any Reinsurance Agreement, Primary Policy,
Industry Loss Warranty or Borrower Swap, or (z) any Net Worth Maintenance
Agreement.

Debt to Capital Ratio means the ratio of (a) Consolidated Debt to (b) the sum of
Borrower Net Worth plus Consolidated Debt.

Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States, Bermuda or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Default means any condition or event, which, after notice or lapse of time or
both, would constitute an Event of Default.

Default Rate means when used with respect to (a) a Base Rate Loan, an interest
rate equal to the Base Rate plus any Applicable Margin plus 2% per annum, (b) a
Eurodollar Rate Loan, an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Eurodollar Loan plus 2% per
annum, (c) Letter of Credit Fees, a rate equal to the Applicable LC Fee Rate
plus 2% per annum and (d) any Obligation not covered in clauses (a), (b) or
(c) above, an interest rate equal to the Base Rate plus any Applicable Margin
plus 2% per annum.

Defaulting Lender means, subject to Section 2.12, any Lender that (a) has failed
to perform any of its funding obligations hereunder, including in respect of its
Loans or participations or direct obligations in respect of Letters of Credit,
within three Business Days of the date required to be funded by it hereunder,
unless such obligation is the subject of a good faith dispute or unless such
failure has been cured, (b) has notified the Borrower, the Fronting Bank or the
Administrative Agent that it does not intend to comply with its funding
obligations

 

6



--------------------------------------------------------------------------------

or has made a public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

Department has the meaning specified in Section 5.2.

Dollar(s) and the sign “$” means lawful money of the United States.

Dollar Equivalent means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the Fronting Bank, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

Effective Date means the date on which the conditions precedent for the
effectiveness of this Agreement specified in Section 9.1 are met.

Eligible Assignee means any Person that meets the requirements to be an assignee
under Section 11.6(b)(iii), and (v) (subject to such consents, if any, as may be
required under Section 11.6(b)(iii)).

EMU means the economic and monetary union in accordance with the Treaty of Rome
1957, as amended by the Single European Act 1986, the Maastricht Treaty of 1992
and the Amsterdam Treaty of 1998.

EMU Legislation means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

ERISA means the Employee Retirement Income Security Act of 1974.

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal

 

7



--------------------------------------------------------------------------------

under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

Euro and EUR mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank eurodollar market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination.

Eurodollar Rate Loan means a Loan that bears interest at a rate based on clause
(a) of the definition of “Eurodollar Rate”.

Event of Default means any of the events described in Section 8.1.

 

8



--------------------------------------------------------------------------------

Excess Catastrophe Losses means that part of any losses recognized by the
Borrower or any of its Subsidiaries under the terms of any Catastrophe Bonds,
Reinsurance Agreements or other similar arrangements during any Fiscal Quarter
that are in excess of $150,000,000.

Excluded Taxes means, with respect to the Administrative Agent, any Lender, the
Fronting Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction described
in clause (a), (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 4.1(e)(ii), and (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 11.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of Section 4.1(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 4.1(a)(ii) or (iii). Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of the
Borrower to any Lender hereunder or under any other Loan Document, provided that
such Lender shall have complied with Section 4.1(e)(i).

Executive Officer means, as to any Person, the president, the chief financial
officer, the chief executive officer, the general counsel, the treasurer or the
secretary and, solely for purposes of notices given pursuant to Article II or
Article III, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by an Executive Officer of the Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Executive
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

 

9



--------------------------------------------------------------------------------

Fee Letter means the letter agreement dated March 17, 2010 among the Borrower,
the Administrative Agent, Wells Fargo Bank, National Association (as successor
by merger to Wachovia Bank, National Association) and the Arrangers.

Financial Strength Rating means (a) the financial strength rating given to
Renaissance Re by A.M. Best Company or (b) in the event that A.M. Best Company
ceases to exist or to issue financial strength ratings generally, the equivalent
financial strength rating given to Renaissance Re by S&P.

Fiscal Quarter means any quarter of a Fiscal Year.

Fiscal Year means any period of twelve consecutive calendar months ending on the
last day of December.

Foreign Lender means, with respect to the Borrower, any Lender that is organized
under the Laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes (including such a Lender when acting in the capacity
of the Fronting Bank). For purposes of this definition, the United States, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

Foreign Plan has the meaning specified in Section 5.5(c).

FRB means the Board of Governors of the Federal Reserve System of the United
States.

Fronted Letter of Credit means a Letter of Credit issued by the Fronting Bank in
which the Lenders purchase a risk participation pursuant to Section 3.1(b).

Fronting Bank means Bank of America and any other Person that may become the
issuer of Letters of Credit hereunder pursuant to Section 3.11 or
Section 11.6(g).

Fronting Exposure means, at any time there is a Defaulting Lender, with respect
to the Fronting Bank, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations with respect to Fronted Letters of Credit other than
LC Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

GAAP means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

10



--------------------------------------------------------------------------------

Governmental Authority means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Guarantee means, as to any Person, (without duplication) any (a) obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Debt or other obligation of the payment or performance of such Debt or
other obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Debt or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Debt or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien); provided, however, that
obligations of the Borrower or any of its Subsidiaries under Primary Policies,
Reinsurance Agreements, Industry Loss Warranties or any Borrower Swap which are
entered into in the ordinary course of business (including security posted to
secure obligations thereunder) shall not be deemed to be a Guarantee for the
purposes of this Agreement. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

ILS Fund Group means RenaissanceRe Fund Management Holdings Ltd., a Bermuda
company, its Subsidiaries in existence on October 1, 2009 and each Subsidiary
(including any Insurance-Linked Securities Fund or Person licensed as an
insurance company) formed after October 1, 2009 in connection with the
establishment and management of Insurance-Linked Securities Funds.

Indemnified Taxes means Taxes other than Excluded Taxes.

Indemnitees has the meaning specified in Section 11.4(b).

Industry Loss Warranty means an agreement, whether in the form of a reinsurance
agreement or a Swap Contract or other similar agreement entered into by any
Insurance Subsidiary in accordance with its customary insurance or reinsurance
underwriting procedures, which creates a payment obligation arising from an
industry-wide loss relating to a catastrophe, weather or other similar risk.

 

11



--------------------------------------------------------------------------------

Information has the meaning specified in Section 11.7.

Insurance Code means, with respect to any Insurance Subsidiary, the Insurance
Code or Law of such Insurance Subsidiary’s domicile and any successor statute of
similar import, together with the regulations thereunder or otherwise modified
and in effect from time to time. References to sections of the Insurance Code
shall be construed to also refer to successor sections.

Insurance-Linked Securities Fund means a pooled investment vehicle formed or
organized by a member of the ILS Fund Group (i) which is not licensed by a
Governmental Authority to engage in the insurance business by issuing Primary
Policies or entering into Reinsurance Agreements or Industry Loss Warranties,
(ii) which is managed by a Non-Insurance Subsidiary or a member of the ILS Fund
Group, (iii) which invests in any or all of the following: bonds and other
securities, repurchase agreements, Swap Contracts and other arrangements related
to insurance, reinsurance and weather, energy and related commodity derivatives
transactions including Industry Loss Warranties or collateralized reinsurance
contracts, and (iv) the ownership or profit interests in which may be held by
institutional investors and/or one or more members of the ILS Fund Group.

Insurance Policies means policies purchased from insurance companies by the
Borrower or any of its Subsidiaries, for its own account to insure against its
own liability and property loss (including casualty, liability and workers’
compensation insurance), other than Retrocession Agreements.

Insurance Subsidiary means any Subsidiary of the Borrower which is licensed by
any Governmental Authority to engage in the insurance business by issuing
Primary Policies or entering into Reinsurance Agreements.

Interest Payment Date means, as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan and, as to any Base Rate Loan, the
last Business Day of each calendar quarter and the Maturity Date.

Interest Period means as to any Eurodollar Rate Loan, the period commencing on
the date such Loan is disbursed or on the date on which the Loan is converted
into or continued as a Eurodollar Rate Loan, and ending on the date one, two or
three months thereafter as selected by the Borrower in its Loan Notice;

provided that:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a Eurodollar Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

12



--------------------------------------------------------------------------------

(iii) no Interest Period for any Loan shall extend beyond the scheduled Maturity
Date.

Invested Assets means cash, cash equivalents, short term investments,
investments held for sale, any other assets which are treated as investments
under GAAP and shares of RIHL.

ISP means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

Issuer Documents means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the Applicable Issuing Party and the Borrower in respect of such Letter of
Credit.

Joint Venture means Top Layer Reinsurance Ltd.

Joint Venture LC means the $37,500,000 Letter of Credit Facility dated June 13,
2008 between Renaissance Re and Deutsche Bank AG New York Branch in connection
with the investment in the Joint Venture.

Laws means, in respect of any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case applicable to such Person and whether or not having the
force of law.

LC Administrator means Bank of America’s Letter of Credit Operations located at
One Fleet Way, Scranton, PA 18507, as letter of credit administrator for the
Lenders, together with any replacement LC Administrator arising under
Section 10.6.

LC Advance means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.
All LC Advances shall be denominated in Dollars.

LC Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All LC Borrowings shall be denominated in Dollars.

LC Credit Extension means the issuance of a Letter of Credit, the issuance of an
amendment to any Letter of Credit which increases the stated amount thereof or
the extension of any expiry date of any Letter of Credit.

LC Expiration Date means April 22, 2014.

 

13



--------------------------------------------------------------------------------

LC Issuer means (a) with respect to a Fronted Letter of Credit, the Fronting
Bank and (b) with respect to a Several Letter of Credit, each Lender.

LC Obligations means, at any time, the sum, without duplication, of (a) the
Dollar Equivalent of the aggregate undrawn stated amount of all outstanding
Letters of Credit plus (b) the aggregate unpaid amount of all Unreimbursed
Amounts, including LC Borrowings, after giving effect to any LC Credit Extension
occurring on such date and any other changes in the aggregate amount of the LC
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts. For purposes of computing the amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.7. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn. For purposes of determining
the LC Obligations held by any Lender, a Lender shall be deemed to hold an
amount equal to the sum of (i) the aggregate amount of each Lender’s direct
obligation, in all outstanding Several Letters of Credit, (ii) its risk
participation in all outstanding Fronted Letters of Credit, and (iii) its LC
Borrowings. The LC Obligation of the Borrower shall be the aggregate amount
available to be drawn under all outstanding Letters of Credit issued for the
account of the Borrower plus the aggregate of all Unreimbursed Amounts owed by
the Borrower.

Lenders has the meaning specified in the Preamble.

Lending Office means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

Letter of Credit means any standby letter of credit issued hereunder. Letters of
Credit may be issued in Dollars or in an Alternative Currency.

Letter of Credit Application means a Letter of Credit Application in the form
then used by the Applicable Issuing Party for standby letters of credit (with
appropriate adjustments to indicate that any letter of credit issued thereunder
is to be issued pursuant to, and subject to the terms and conditions of, this
Agreement).

Letter of Credit Fee has the meaning assigned in Section 2.6(c).

Lien means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

Lloyd’s means Lloyd’s of London or members of its syndicate.

 

14



--------------------------------------------------------------------------------

Loan means a revolving loan by a Lender to the Borrower under Article II, and
may be a Base Rate Loan or a Eurodollar Rate Loan (each, a “Type” of Loan).

Loan Documents means this Agreement, the Fee Letter, each Letter of Credit
Application, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.6 of this Agreement and all other
agreements, instruments, certificates, documents, schedules or other written
indicia delivered by the Borrower or any of its Subsidiaries in connection with
any of the foregoing.

Loan Notice means a notice of a (a) Borrowing, (b) conversion of Loans from one
Type to the other, or (c) continuation of Eurodollar Rate Loans, pursuant to
Section 2.2(a), which, if in writing, shall be substantially in the form of
Exhibit A.

Margin Stock means “margin stock” as such term is defined in Regulation U or X
of the FRB.

Material Adverse Effect means, the occurrence of an event (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), which has or could reasonably be expected to have a materially
adverse effect on:

(a) the assets, business, financial condition or operations of the Borrower and
its Subsidiaries taken as a whole; or

(b) the ability of the Borrower to perform any of its payment or other material
obligations under any of the Loan Documents; or

(c) the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document that by its terms purports to bind the Borrower;

provided that, so long as no violation of the covenants contained in Section 7.1
and Section 7.2 shall have occurred and be continuing as a result thereof, the
occurrence of losses that give rise to or result in Excess Catastrophe Losses
shall not be deemed to have a Material Adverse Effect.

Material Insurance Subsidiary means an Insurance Subsidiary which is also a
Material Subsidiary.

Material Subsidiary means (a) Renaissance Re and (b) each other Subsidiary of
the Borrower that either (i) as of the end of the most recently completed Fiscal
Year of the Borrower for which audited financial statements are available, has
assets that exceed 10% of the total consolidated assets of the Borrower and all
its Subsidiaries as of the last day of such period or (ii) for the most recently
completed Fiscal Year of the Borrower for which audited financial statements are
available, has revenues that exceed 10% of the consolidated revenue of the
Borrower and all of its Subsidiaries for such period.

Maturity Date means April 22, 2013; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

15



--------------------------------------------------------------------------------

Moody’s means Moody’s Investors Service, Inc.

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

Net Worth Maintenance Agreement means net worth maintenance agreements entered
into by the Borrower or any of its Subsidiaries with respect to a wholly-owned
Insurance Subsidiary which are required either by the Governmental Authority
regulating such Insurance Subsidiary or a rating agency providing a rating for
such Insurance Subsidiary provided such agreements are in favor of either such
Insurance Subsidiary or the Governmental Authority regulating such Insurance
Subsidiary or beneficiaries of the policies issued by such Insurance Subsidiary.

Non-Insurance Subsidiary means any Subsidiary of the Borrower (i) that is not an
Insurance Subsidiary, (ii) does not own directly or indirectly any outstanding
shares or other equity interests of any Insurance Subsidiary and (iii) the
outstanding shares or other equity interests of which are not owned directly or
indirectly by an Insurance Subsidiary.

Non-Insurance Subsidiary Letter of Credit Sublimit means $50,000,000. The
Non-Insurance Subsidiary Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Commitments.

Note means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.

Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Laws naming the Borrower as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

OL Note Exclusion Amount means, as of any date of determination, an amount equal
to the least of (a) the outstanding principal balance of OL Notes, (b) the
market value of the assets on deposit in the Segregated Account and
(c) $400,000,000. Assets in the Segregated Account will be valued in accordance
with the standard valuation methodology applied by the Borrower from time to
time consistent with the manner in which such valuation is reported to S&P or
Moody’s with respect to such OL Notes.

OL Notes means (a) the $250,000,000 5.75% senior notes due 2020 issued by RenRe
North America Holdings Ltd. and (b) all senior unsecured notes issued by the
Borrower after the Effective Date to the extent that the principal amount of
such notes at the time of issuance was excluded from debt by S&P or Moody’s for
purposes of financial leverage (e.g., if $150,000,000 of senior unsecured notes
are issued but only $100,000,000 are excluded, then only $100,000,000 of such
notes will constitute OL Notes).

 

16



--------------------------------------------------------------------------------

Ordinary Course Litigation has the meaning specified in Section 5.4.

Organization Documents means, (a) with respect to any company or corporation,
the certificate or articles of incorporation and the by laws (or equivalent of
comparable constitutive documents with respect to any non-U.S. jurisdiction),
any certificate of determination or instrument relating to the rights of
preferred shareholders of such company or corporation and any shareholder rights
agreement; (b) with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

Other Taxes means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

Outstanding Amount means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any LC Obligations on any date, the Dollar Equivalent amount of such LC
Obligations on such date after giving effect to any LC Credit Extension
occurring on such date and any other changes in the aggregate amount of the LC
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

Overnight Rate means, for any day, the greater of (i) the Federal Funds Rate and
(ii) an overnight rate determined by the Administrative Agent or the Fronting
Bank, as the case may be, in accordance with banking industry rules on interbank
compensation.

Participants has the meaning specified in Section 11.6(d).

Participating Member State means each state so described in any EMU Legislation.

PBGC means the Pension Benefit Guaranty Corporation.

Pension Funding Rules means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

17



--------------------------------------------------------------------------------

Permitted Investment means, at any time:

(a) any evidence of Debt issued or guaranteed by the United States Government;

(b) commercial paper, maturing not more than one year from the date of issue,
which is issued by

(i) a corporation (except an Affiliate of the Borrower) rated at least A-1 by
S&P, P-1 by Moody’s or D-2 by FitchIBCA, or

(ii) any Lender (or its holding company);

(c) investments in money market funds that invest solely in Permitted
Investments described in clauses (a) and (b); and

(d) investments in short-term asset management accounts offered by any Lender
for the purpose of investing in loans to any corporation (other than an
Affiliate of the Borrower) organized under the Laws of any state of the United
States or of the District of Columbia and rated at least A-1 by S&P or P-1 by
Moody’s.

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

Plan means any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established by the Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

Platform has the meaning specified in Section 6.1.

Pricing Grid means the Pricing Grid set forth on Schedule 1.2.

Pricing Level means the Pricing Level on the Pricing Grid which is applicable
from time to time and in accordance with Section 2.5(c).

Primary Policies means any insurance policies issued by an Insurance Subsidiary.

Public Lender has the meaning specified in Section 6.1.

Register has the meaning specified in Section 11.6(c).

Regulator means (a) with respect to Bermuda, the Bermuda Monetary Authority and
(b) with respect to any other jurisdiction, the similar Governmental Authority
in the applicable jurisdiction.

Reinsurance Agreements means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any Subsidiary agrees to assume from
or reinsure an insurer or reinsurer all or part of the liability of such insurer
or reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

 

18



--------------------------------------------------------------------------------

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees and advisors of
such Person and of such Person’s Affiliates.

Renaissance Re means Renaissance Reinsurance Ltd., a Bermuda company and
wholly-owned Subsidiary of the Borrower.

Renaissance Re Net Worth means the consolidated shareholders’ equity of
Renaissance Re and its Subsidiaries calculated in accordance with GAAP.

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30-day notice period has been waived.

Required Borrower Net Worth has the meaning specified in Section 7.2(a).

Required Lenders means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and to issue Several Letters of Credit and the obligations of the
Fronting Bank to issue Fronted Letters of Credit have been terminated pursuant
to Section 8.2, Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in LC Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

Required Renaissance Re Net Worth has the meaning specified in Section 7.2(b).

Requirements of Law for any Person means the Organization Documents of such
Person and any Law or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

Retrocession Agreements means any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary cedes to another insurer all or
part of such Insurance Subsidiary’s liability under a policy or policies of
insurance reinsured by such Insurance Subsidiary.

Revaluation Date means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the Fronting Bank
under any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the Fronting Bank shall
determine or the Required Lenders shall require.

 

19



--------------------------------------------------------------------------------

RIHL means Renaissance Investment Holdings Ltd.

ROIHL means Renaissance Other Investments Holdings Ltd.

ROIHL Entities means ROIHL, ROIHL II and ROIHL III.

ROIHL II means Renaissance Other Investments Holdings II Ltd.

ROIHL III means Renaissance Other Investments Holdings III Ltd.

Same Day Funds means (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the Fronting Bank, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.

SAP means, as to each Insurance Subsidiary, the statutory accounting practices
prescribed or permitted by the Regulator in such Insurance Subsidiary’s domicile
for the preparation of Annual Statements and other financial reports by
insurance corporations of the same type as such Insurance Subsidiary.

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

S&P/Moody’s Rating means the unsecured senior, non-credit enhanced, long term
debt rating of the Borrower as determined from time to time by S&P and/or
Moody’s. In the event of a single split rating, the higher rating will apply and
in the event of a double (or more) split rating, one Pricing Level below the
higher rating will apply. If at any time no senior unsecured long term debt
rating shall be assigned, Pricing Level I shall apply.

Segregated Account means a segregated custodial account of the Borrower
established in connection with the issuance of OL Notes.

Several Letter of Credit means a Letter of Credit issued severally by or on
behalf of the Lenders pursuant to which the Lenders are severally liable to the
beneficiary which shall be substantially in the form of Exhibit F or in such
other form as may be agreed by the Borrower and the LC Administrator.

Spot Rate for a currency means the rate determined by the Administrative Agent
or the Fronting Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 9:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Fronting Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Fronting
Bank if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Fronting Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

20



--------------------------------------------------------------------------------

SPV Restrictions means restrictions on a Person’s ability to pay dividends,
redeem stock, make distributions, sell, transfer, dispose of or grant liens on
its assets, incur debt, and other limitations on such Person’s ability to
conduct business which are imposed by third parties who have invested in or
otherwise provided capital to such Person to ensure that such Person’s assets
are used solely to collateralize and make payments under reinsurance or
retrocession agreements (or other insurance or reinsurance arrangements
containing similar return of capital provisions) issued by such Person and, upon
termination of such agreements or arrangements, to return funds to such
investors.

Statutory Financial Statements has the meaning specified in Section 5.2.

Sterling and £ mean the lawful currency of the United Kingdom.

Subsidiary means a Person of which the indicated Person and/or its other
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
such number of outstanding shares or other equity interests as have at the time
of any determination hereunder more than 50% of the ordinary voting power.
Unless otherwise specified, “Subsidiary” shall mean a Subsidiary of the
Borrower; provided, however, that neither DaVinciRe Holdings Ltd. nor DaVinci
Reinsurance Ltd. shall be deemed to be a Subsidiary of the Borrower nor shall
any member of the ILS Fund Group be deemed to be a Subsidiary of the Borrower
provided that the Borrower directly owns 100% of the beneficial, economic and
voting rights of RenaissanceRe Fund Management Holdings Ltd.

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by, a long form
confirmation or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities thereunder and (c) all other agreements or
arrangements designed to protect such Person against catastrophic events,
fluctuations in interest rates or currency exchange rates; provided that for
purposes of clause (e) of the definition of the term “Debt”, the term “Swap
Contract” shall not include any Retrocession Agreement or Catastrophe Bond or
Industry Loss Warranty.

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap

 

21



--------------------------------------------------------------------------------

Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Total Outstandings means the aggregate Outstanding Amount of all Loans and all
LC Obligations.

Trigger Default means (a) an Event of Default under Section 7.1 [Debt to Capital
Ratio], Section 7.2 [Borrower Net Worth/Renaissance Re Net Worth],
Section 8.1(a) [Non-Payment of Loan] or Section 8.1(b) [Non-Payment of Interest,
Fees, etc.] or (b) a Default or Event of Default under Section 8.1(e)
[Bankruptcy, Insolvency, etc.].

UCP means the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance of a Letter of Credit or, in the case of Letters of Credit issued to
back Reinsurance Agreements, such earlier version thereof as may be required by
the applicable Governmental Authority or beneficiary.

United States and U.S. mean the United States of America.

Unreimbursed Amount has the meaning specified in Section 3.2(a).

SECTION 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law

 

22



--------------------------------------------------------------------------------

shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Principles. Unless otherwise defined or the context
otherwise requires, all financial and accounting terms used herein or in any of
the Loan Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require; provided, however, that for purposes of calculating the financial
covenants, the financial statements required under Section 6.1(a) shall be
adjusted so that DaVinciRe Holdings Ltd., DaVinci Reinsurance Ltd. and the ILS
Fund Group shall be accounted for under the equity method rather than
consolidated as Subsidiaries. When used in this Agreement, the term “financial
statements” shall include the notes and schedules thereto. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Debt of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. In addition, when used
herein, the terms “best knowledge of” or “to the best knowledge of” any Person
shall mean matters within the actual knowledge of such Person (or an Executive
Officer or general partner of such Person) or which should have been known by
such Person after reasonable inquiry.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.5 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the Fronting Bank, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of LC Credit Extensions denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements required to be delivered hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any

 

23



--------------------------------------------------------------------------------

currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent or the
Fronting Bank, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Fronting Bank, as applicable.

SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to San Francisco time (daylight or standard, as
applicable).

SECTION 1.7 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Letter of Credit Application related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

AMOUNT AND TERMS OF COMMITMENT

SECTION 2.1 Revolving Loan Commitment. Upon and subject to the terms and
conditions set forth herein, (a) each Lender severally and for itself agrees to
make revolving loans in Dollars to the Borrower (collectively called the “Loans”
and individually called a “Loan”) from time to time on any Business Day during
the Availability Period in such Lender’s Applicable Percentage of such aggregate
amounts as the Borrower may from time to time request, (b) each Lender severally
agrees to issue, extend and renew in such Lender’s Applicable Percentage,
Several Letters of Credit at the request of and for the account of the Borrower,
any Insurance Subsidiary or, subject to the Non-Insurance Subsidiary Letter of
Credit Sublimit, Non-Insurance Subsidiaries, from time to time during the
Availability Period, and (c) the Fronting Bank agrees to issue, extend and renew
Fronted Letters of Credit for the account of the Borrower, any Insurance
Subsidiary or, subject to the Non-Insurance Subsidiary Letter of Credit
Sublimit, Non-Insurance Subsidiaries from time to time during the Availability
Period and each Lender agrees to purchase risk participations in the obligations
of the Fronting Bank under the Fronted Letters of Credit as more fully set forth
in Section 3.1; provided, however, that after giving effect to any Credit
Extension, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amounts of any Lender shall not
exceed such Lender’s Commitment and (z) the aggregate LC Obligations with
respect to Letters of Credit issued for the account of Non-Insurance
Subsidiaries shall not exceed the Non-Insurance Subsidiary Letter of Credit
Sublimit. Within the limits of this Section 2.1 and subject to the other terms
and conditions hereof, the Borrower may borrow Loans under this Section 2.1,
prepay Loans under Section 2.3 and reborrow Loans under this Section 2.1.

 

24



--------------------------------------------------------------------------------

SECTION 2.2 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
9:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans denominated to Base Rate Loans and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.2(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by an Executive Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof. Subject
to Section 3.2, each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 12:00 p.m., on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 9.2, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

25



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. No Loans may be requested as, converted to or continued as Eurodollar Rate
Loans after acceleration or, without the consent of the Required Lenders, during
the existence of a Trigger Default.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Base Rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Loans.

SECTION 2.3 Payments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 9:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans denominated in Dollars and (B) on the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 4.5. Subject to Section 2.12, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages.

(b) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of the Loans.

(c) The Borrower shall, immediately upon any acceleration of the maturity date
of the Obligations pursuant to Section 8.2, repay the aggregate principal amount
of the Loans and repay or fully Cash Collateralize (in accordance with
Section 3.6) the LC Obligations outstanding on such date.

SECTION 2.4 Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 9:00
a.m. five Business Days prior to the

 

26



--------------------------------------------------------------------------------

date on which such termination or reduction is to be effective, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $500,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Non-Insurance Subsidiary Letter of Credit Sublimit
exceeds the amount of the Aggregate Commitments, the Non-Insurance Subsidiary
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

SECTION 2.5 Interest.

(a) Subject to the provisions of subsection (d) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin, if any.

(b) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and, to the extent permitted by applicable Law, after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

(c) Any change in the Applicable Margin, Applicable Non-Use Fee Rate, Applicable
LC Fee Rate or Applicable Utilization Fee Rate resulting from a change in the
S&P/Moody’s Rating shall be effective as of the effective date of the change in
the S&P/Moody’s Rating. The Borrower agrees promptly upon any change in the
S&P/Moody’s Rating to inform the Administrative Agent thereof.

(d) Notwithstanding clause (a) of this Section, after acceleration and, at the
election of the Required Lenders while any Trigger Default exists, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by Law) on all Obligations at the applicable Default Rate,
provided, however, that, on and after the expiration of any Interest Period
applicable to any Eurodollar Rate Loan outstanding on the date of occurrence of
an acceleration or, unless the Required Lenders otherwise agree, a Trigger
Default, such Eurodollar Rate Loan shall automatically be converted to a Base
Rate Loan which bears interest at the Default Rate applicable to Base Rate
Loans.

(e) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the

 

27



--------------------------------------------------------------------------------

extent) that contracting for or receiving such payment by such Lender would be
contrary to the provisions of any Law applicable to such Lender limiting the
highest rate of interest that may be lawfully contracted for, charged or
received by such Lender, and in such event the Borrower shall pay such Lender
interest at the highest rate permitted by applicable Law.

SECTION 2.6 Fees.

(a) Fee Letter. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(b) Non-Use Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a non-use
fee equal to the Applicable Non-Use Fee Rate times the actual daily amount by
which the Aggregate Commitments exceed the Total Outstandings. The non-use fee
shall accrue on such amount during the Availability Period, including at any
time during which one or more of the conditions in Article IX is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the expiration of the Availability
Period. The non-use fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Non-Use Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Non-Use Rate
separately for each period during such quarter that such Applicable Non-Use Rate
was in effect.

(c) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender a letter of credit fee (the “Letter of Credit
Fee”) for each Letter of Credit requested by the Borrower in an amount per annum
equal to the product of the Dollar Equivalent of the actual daily aggregate
undrawn stated amount of such Letter of Credit (excluding any Unreimbursed
Amount thereunder) and the Applicable LC Fee Rate; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Fronting Bank pursuant to
Section 2.12 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.12(a)(iv), with the balance of such fee, if any, payable to the LC
Issuer for its own account. Such Letter of Credit Fee shall be computed on a
quarterly basis in arrears on the last Business Day of each calendar quarter,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December commencing on the Effective Date
through the date on which there are no LC Obligations outstanding.

(d) Upfront Fees. On the Effective Date, the Borrower shall pay to the
Administrative Agent for the account of each Lender an upfront fee as agreed to
by the Borrower and such Lender. Once paid, such upfront fees shall be
nonrefundable.

SECTION 2.7 Computation of Fees and Interest. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be

 

28



--------------------------------------------------------------------------------

made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid or pre-paid, provided that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.9(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.8 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

SECTION 2.9 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
11:00 a.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 11:00 a.m., shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to

 

29



--------------------------------------------------------------------------------

accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 10:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.2)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Fronting Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Fronting Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Fronting Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Fronting Bank, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

30



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IX are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund Several Letters of Credit, to purchase participations in
Fronted Letters of Credit and to make payments pursuant to Section 11.4(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
Several Letter of Credit, to purchase any participation in any Fronted Letter of
Credit or to make any payment under Section 11.4(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to fund a Several Letter of Credit, to
purchase its participation in a Fronted Letter of Credit or to make its payment
under Section 11.4(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans or LC Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or LC Obligations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans or
participations or subparticipations in LC Obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Total
Outstandings and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 3.6, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or LC Obligations to any assignee or participant, other than an assignment
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

31



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.11 Increase of Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments in increments of $10,000,000 but in no event may the
Aggregate Commitments after giving effect to all increases pursuant to this
Section 2.11 exceed $250,000,000. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the Fronting Bank
(which approvals shall not be unreasonably withheld or delayed), the Borrower
may also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (with sufficient copies
for each Lender) signed by an Executive Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase

 

32



--------------------------------------------------------------------------------

Effective Date, except to the extent that such representations and warranties
speak as of a specified date, and except that for purposes of this Section 2.11,
the representations and warranties contained in subsection (a) of Section 5.3
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a)(i) and (ii), respectively, of Section 6.1, and (B) no Default or
Event of Default exists. The Borrower shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 4.5) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 or Section 11.1 to the contrary.

SECTION 2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 11.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.8), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Fronting Bank hereunder;
third, if so determined by the Administrative Agent or requested by the Fronting
Bank, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Fronted Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Several Letter of Credit or Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans and Several Letters of Credit under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or the Fronting Bank as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Fronting Bank against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as

 

33



--------------------------------------------------------------------------------

otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or LC Borrowings were made at a time when
the conditions set forth in Section 9.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Borrowings owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.12(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any non-use fee pursuant to Section 2.6 for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.6(c).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund obligations under or purchase participations in Letters of Credit pursuant
to Article III, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund obligations under or purchase participations in
Letters of Credit shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
Fronting Bank agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.12(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

34



--------------------------------------------------------------------------------

ARTICLE III.

LETTERS OF CREDIT

SECTION 3.1 Letter of Credit Procedures.

(a) Subject to Section 2.1, each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to (x) the Fronting
Bank, in the case of Fronted Letters of Credit and (y) the LC Administrator, in
the case of Several Letters of Credit (with a copy in each case to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Executive Officer of the Borrower. Such
Letter of Credit Application must be received by the Applicable Issuing Party
and the Administrative Agent not later than 9:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the Applicable
Issuing Party may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Applicable Issuing Party: (A) the name of the account party which, subject
to Section 5.8, shall be (i) the Borrower, (ii) an Insurance Subsidiary
designated by the Borrower or (iii) subject to the Non-Insurance Subsidiary
Letter of Credit Sublimit, a Subsidiary which is not an Insurance Subsidiary,
(B) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (C) the amount and currency thereof; (D) the expiry date
thereof (which shall be the earlier of the date which is twelve months from the
date of issuance or the LC Expiration Date); (E) the name and address of the
beneficiary thereof; (F) the documents to be presented by such beneficiary in
case of any drawing thereunder; (G) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (H) the purpose
and nature of the requested Letter of Credit; (I) in the case of Letters of
Credit issued for the account of an Insurance Subsidiary, whether such Letter of
Credit is to be transferable in whole or in part; (J) whether such Letter of
Credit shall be an be an Auto-Extension Letter of Credit; (K) whether such
Letter of Credit is to be a Fronted Letter of Credit or a Several Letter of
Credit (it being agreed that all Letters of Credit issued in an Alternative
Currency shall be Fronted Letters of Credit); (L) whether such Letter of Credit
shall be issued under the rules of the ISP or the UCP; and (M) such other
matters as the Applicable Issuing Party may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Applicable
Issuing Party (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the Applicable Issuing Party
may require. Additionally, the Borrower shall furnish to the Applicable Issuing
Party and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, as the
Applicable Issuing Party or the Administrative Agent may reasonably require.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving and
accordingly the Borrower may during the Availability Period obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

35



--------------------------------------------------------------------------------

(b) Promptly after receipt of any Letter of Credit Application, the Applicable
Issuing Party will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the Applicable Issuing Party
will provide the Administrative Agent with a copy thereof. Unless the Applicable
Issuing Party has received written notice from any Lender, the Administrative
Agent or the Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IX shall not then be satisfied (such
conditions, for the avoidance of doubt, being inapplicable to any such amendment
that does not constitute an LC Credit Extension), then, subject to the terms and
conditions hereof, the Applicable Issuing Party shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Applicable Issuing Party’s usual and customary business practices. The
Applicable Issuing Party will promptly notify the Administrative Agent of any LC
Credit Extension and any termination of a Letter of Credit prior to its stated
expiry date. Immediately upon the issuance of each Fronted Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, without recourse or warranty, purchase from the the Fronting Bank a
risk participation in such Fronted Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Fronted
Letter of Credit.

(c) Each request by the Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower that the LC Credit
Extension so requested complies with the conditions set forth in Section 2.1.

(d) The LC Administrator is hereby authorized to execute and deliver each
Several Letter of Credit and each amendment to a Several Letter of Credit on
behalf of each Lender provided that, upon request of the Borrower, such Several
Letter of Credit or amendment will be executed by each Lender. The LC
Administrator shall use the Applicable Percentage of each Lender as its
“Commitment Share” under each Several Letter of Credit. The LC Administrator
shall not amend any Several Letter of Credit to change the “Commitment Shares”
of an LC Issuer or add or delete an LC Issuer liable thereunder unless such
amendment is done in connection with an assignment in accordance with
Section 11.6, a change in the Lenders and/or the Applicable Percentages as a
result of any increase in the Aggregate Commitments pursuant to Section 2.11 or
any other addition or replacement of a Lender in accordance with the terms of
this Agreement. Each Lender hereby irrevocably constitutes and appoints the LC
Administrator its true and lawful attorney-in-fact for and on behalf of such
Lender with full power of substitution and revocation in its own name or in the
name of the LC Administrator to issue, execute and deliver, as the case may be,
each Several Letter of Credit and each amendment to a Several Letter of Credit
and to carry out the purposes of this Agreement with respect to Several Letters
of Credit. Upon request, each Lender shall execute such powers of attorney or
other document as any beneficiary of any Several Letter of Credit may reasonably
request to evidence the authority of the LC Administrator to execute and deliver
such Several Letter of Credit and any amendment or other modification thereto on
behalf of the Lenders.

(e) The Applicable Issuing Party shall not issue any Letter of Credit, if:

(i) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Lenders
have approved such expiry date; or

 

36



--------------------------------------------------------------------------------

(ii) the expiry date of such requested Letter of Credit would occur after the LC
Expiration Date, unless all the Lenders have approved such expiry date.

(f) The Applicable Issuing Party shall not be under any obligation to issue,
amend or extend any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain an LC Issuer from issuing such
Letter of Credit, or any Law applicable to an LC Issuer or any request to an LC
Issuer or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over an LC Issuer shall prohibit, or
request that an LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon an LC
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such LC Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon an LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which an LC Issuer in good faith deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
an LC Issuer applicable to letters of credit generally (it being acknowledged by
the Fronting Bank that issuance of Letters of Credit for purposes of supporting
reinsurance and insurance obligations or to meet insurance regulatory
requirements would not violate any policy);

(iii) except as otherwise agreed by the Administrative Agent and the Fronting
Bank, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(iv) the Fronting Bank does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(vi) any Lender is at that time a Defaulting Lender, unless the Applicable
Issuing Party has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Fronting Bank (in its sole discretion) with the
Borrower or such Lender to eliminate the Fronting Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.12(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other LC Obligations as to which the
Fronting Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(g) The Applicable Issuing Party (i) shall not amend any Letter of Credit if
such Applicable Issuing Party would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof and (ii) shall be
under no obligation to amend any Letter of Credit if (x) such Applicable Issuing
Party would have no obligation at such time under this Agreement to issue such
Letter of Credit in its amended form under the terms hereof, or (y) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

37



--------------------------------------------------------------------------------

(h) The LC Administrator shall act on behalf of the Lenders with respect to any
Several Letters of Credit issued hereunder and the documents associated thereto
and the Fronting Bank shall act on behalf of the Lenders with respect to any
Fronted Letters of Credit issued by the Fronting Bank hereunder and the
documents associated therewith, and each of the LC Administrator and the
Fronting Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the LC Administrator or the Fronting Bank, as the case may be, in
connection with Letters of Credit issued by it or proposed to be issued by it
and documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the LC Administrator and
the Fronting Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the LC Administrator and the
Fronting Bank. The LC Administrator shall be entitled to issue and amend Several
Letters of Credit unless it has received prior written notice from a Lender that
a condition to issuance of such Several Letter of Credit has not been satisfied
or of the existence of a condition set forth in Section 3.1(f).

(i) If the Borrower so requests in any applicable Letter of Credit Application,
the Applicable Issuing Party may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Applicable Issuing Party to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Auto-Extension Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Auto-Extension
Letter of Credit is issued. Unless otherwise directed by the Applicable Issuing
Party, the Borrower shall not be required to make a specific request to the
Applicable Issuing Party for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the Applicable Issuing Party to permit the extension of such
Letter of Credit at any time to an expiry date not later than the LC Expiration
Date; provided, however, that the Applicable Issuing Party shall not permit any
such extension if (A) the Applicable Issuing Party has determined that it would
not be permitted, or would have no obligation, at such time to issue such
Auto-Extension Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 3.1(d), (e) or otherwise),
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 9.2
are not then satisfied, and in each such case directing the Applicable Issuing
Party not to permit such extension.

(j) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Applicable Issuing Party will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

38



--------------------------------------------------------------------------------

SECTION 3.2 Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Applicable Issuing Party shall notify
the Borrower and the Administrative Agent thereof and of the date the Applicable
Issuing Party will honor such request (each such date, an “Honor Date”) . In the
case of a Letter of Credit denominated in an Alternative Currency, the Borrower
shall reimburse the Fronting Bank in such Alternative Currency, unless (i) the
Fronting Bank (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (ii) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified the Fronting Bank
promptly following receipt of the notice of drawing that the Borrower will
reimburse the Fronting Bank in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Fronting Bank shall notify the Borrower of the Dollar Equivalent
of the amount of the drawing promptly following the determination thereof. Not
later than 10:00 a.m. (New York City time) on the Honor Date for a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the Honor Date for
a Letter of Credit to be reimbursed in an Alternative Currency, the Borrower
shall reimburse the Applicable Issuing Party through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency. If
the Borrower fails to so reimburse the Applicable Issuing Party by such time,
the Administrative Agent shall promptly notify each Lender of the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 9.2 (other than the delivery
of a Loan Notice). Any notice given by the Applicable Issuing Party or the
Administrative Agent pursuant to this Section 3.2 may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. The proceeds of such Base Rate Loan shall be applied to payment of the
Unreimbursed Amount.

(b) Each Lender shall upon any notice pursuant to Section 3.2(a) make funds
available to the Administrative Agent for the account of the Applicable Issuing
Party, in Dollars, at the Administrative Agent’s Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 12:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 3.2(c), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Applicable Issuing Party in Dollars. To the extent that the
Administrative Agent has not received funds from a Lender with respect to a
Several Letter of Credit, the LC Administrator shall only forward the funds
actually received to the beneficiary.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 9.2
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred an LC Borrowing in the Dollar Equivalent of the Unreimbursed
Amount from (x) in the case of Fronted Letters of Credit, the Fronting Bank and
(y) in the case of Several Letters of Credit, from the Lenders to the extent

 

39



--------------------------------------------------------------------------------

that they have provided funds with respect to such Several Letter of Credit
pursuant to Section 3.2(b). LC Borrowings shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. Each
Lender’s payment to the Administrative Agent for the account of the Fronting
Bank pursuant to Section 3.2(b) shall be deemed payment in respect of its
participation in such LC Borrowing and shall constitute an LC Advance from such
Lender in satisfaction of its funding or participation obligation, as
applicable, under this Section 3.2. Until each Lender funds its Loan or LC
Advance pursuant to this Section 3.2(c) to reimburse the Fronting Bank for any
amount drawn under any Fronted Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such Unreimbursed Amount shall be solely for
the account of the Fronting Bank.

(d) Each Lender’s obligation to make Base Rate Loans or LC Advances to reimburse
the Fronting Bank for amounts drawn under Fronted Letters of Credit or to funds
its obligations under any Several Letter of Credit, as contemplated by this
Section 3.2, shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Administrative Agent, the
Fronting Bank, the LC Administrator, any Lender, the Borrower, any beneficiary
named in any Letter of Credit, any transferee of any Letter of Credit (or any
Persons for whom any such transferring may be acting) or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default or Event
of Default, (C) any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document, (D) any draft, certificate or any
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect, (E) the surrender or impairment of
any security for the performance or observance of any of the terms of the Loan
Documents, or (F) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each such Lender’s
obligation to make a Base Rate Loan pursuant to this Section 3.2 is subject to
satisfaction of the conditions set forth in Section 9.2 (other than delivery of
a Loan Notice). No such making of an LC Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the respective LC Issuers for
the amount of any payment made by any of the LC Issuers under any Letter of
Credit, together with interest as provided herein.

(e) If any Lender fails to make available to the Administrative Agent for the
account of the Fronting Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 3.2 by the time specified
in Section 3.2(b), then, without limiting the other provisions of this
Agreement, the Fronting Bank shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Fronting Bank and a rate
determined by the Fronting Bank in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Fronting Bank in connection with the foregoing. If
such Lender pays such amount with respect to a Fronted Letter of Credit (with
interest and fees as aforesaid) or pays its Applicable Percentage of any
Unreimbursed Amount with respect to a Several Letter of Credit, the amount so
paid shall constitute such Lender’s Base Rate Loan or LC Advance in respect of
the relevant LC Borrowing, as the case may be, with respect to such drawn Letter
of Credit. A certificate of the Fronting Bank submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing to it under this
Section 3.2(e) shall be conclusive absent manifest error.

 

40



--------------------------------------------------------------------------------

SECTION 3.3 Repayment of Participations.

(a) At any time after the Fronting Bank or the LC Administrator has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s LC Advance in respect of such payment in accordance with Section 3.2,
if the Administrative Agent receives any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s LC
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(b) If any payment received by the Administrative Agent pursuant to
Section 3.2(a) is required to be returned under any of the circumstances
described in Section 11.5 (including pursuant to any settlement entered into by
the Fronting Bank or the LC Administrator in its discretion), each Lender shall
pay to the Administrative Agent for the account of the Fronting Bank or the LC
Administrator its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

SECTION 3.4 Obligations Absolute. The obligation of the Borrower to reimburse
the applicable LC Issuers for each drawing under each Letter of Credit issued
hereunder and to repay each LC Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower, any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Applicable Issuing Party
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) any payment by the Applicable Issuing Party under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Applicable
Issuing Party under such Letter of Credit to any

 

41



--------------------------------------------------------------------------------

Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

(e) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Applicable Issuing Party. The Borrower shall
be conclusively deemed to have waived any such claim against the Applicable
Issuing Party and its correspondents unless such notice is given as aforesaid.

SECTION 3.5 Role of Applicable Issuing Party. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the Applicable Issuing
Party shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Applicable Issuing Parties, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of an Applicable Issuing Party shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Required Lenders; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Applicable Issuing Parties, the Lenders, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an Applicable Issuing Party shall be
liable or responsible for any of the matters described in Section 3.4; provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the Applicable Issuing Party and/or the
Lenders, and the Applicable Issuing Party and/or the Lenders may be liable to
the Borrower to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the Applicable Issuing Party’s or a Lender’s willful
misconduct or gross negligence or the Applicable Issuing Party’s or a Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Applicable Issuing Party may accept documents
that appear on

 

42



--------------------------------------------------------------------------------

their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and neither the
Applicable Issuing Party nor any Lender shall be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

SECTION 3.6 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Fronting Bank (i) if the Fronting Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
LC Borrowing, or (ii) if, as of the LC Expiration Date, any LC Obligation for
any reason remains outstanding, the Borrower shall, in each case, immediately
Cash Collateralize 103% of the then Outstanding Amount of all LC Obligations. At
any time that there shall exist a Defaulting Lender, immediately upon the
request of the Administrative Agent or the Fronting Bank, such Defaulting Lender
shall Cash Collateralize 103% of the then Outstanding Amount of all Fronting
Exposure and, if such Defaulting Lender has not provided such Cash Collateral as
required hereunder, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover 103% of all Fronting Exposure (after
giving effect to Section 2.12(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

(b) Excess Commitment Collateral. In addition, if the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all LC
Obligations at such time exceeds 103% of the Aggregate Commitments then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall Cash Collateralize the LC Obligations in an amount equal to the
amount by which the Outstanding Amount of all LC Obligations exceeds the
Commitments (the “Required Amount”). In addition, if the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all LC
Obligations in respect of Letters of Credit issued for the account of
Subsidiaries which are not Insurance Subsidiaries at such time exceeds 103% of
the Non-Insurance Subsidiary Letter of Credit Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Borrower shall Cash
Collateralize such LC Obligations in an amount equal to the amount by which the
Outstanding Amount of all such LC Obligations in respect of Letters of Credit
issued for the account of Subsidiaries which are not Insurance Subsidiaries
exceeds the Non-Insurance Subsidiary Letter of Credit Sublimit (the “Required
Non-Insurance Amount”). If at any time and from time to time after the initial
deposit of Cash Collateral, the Cash Collateral is less than the Required Amount
or the Required Non-Insurance Amount, the Administrative Agent may request that
additional Cash Collateral be provided in an amount equal to such deficiency.

(c) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained (x) in the case
of funds deposited by the Borrower, in a blocked deposit or securities account
at the Administrative Agent or such other financial institution as is acceptable
to the Administrative Agent (each, a “Borrower LC Collateral Account”) and
(y) in the case of funds deposited with respect to a Defaulting Lender, in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Fronting

 

43



--------------------------------------------------------------------------------

Bank and the Lenders, and agrees to maintain, a first priority security interest
in all such cash, deposit accounts, securities accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.12(a). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other Obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(d) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.6 or Article
III, or Section 2.9, 2.12 or 8.2 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific LC Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
Obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(e) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other Obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.6(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 3.6 may be otherwise
applied in accordance with Section 8.3), and (y) the Person providing Cash
Collateral and the Fronting Bank, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other Obligations.

(f) Investment. The Administrative Agent will invest any funds on deposit from
time to time in the Borrower LC Collateral Account in Permitted Investments
having a maturity not exceeding 30 days. Funds earned on such Permitted
Investments shall be deposited into the Borrower LC Collateral Account.

SECTION 3.7 Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Applicable Issuing Party and the Borrower when a Letter of Credit is issued,
the rules of the ISP shall apply unless, for regulatory purposes, the rules of
the UCP must apply.

SECTION 3.8 Fronting Fee and Documentary and Processing Charges Payable to
Fronting Bank. The Borrower shall pay directly to the Fronting Bank for its own
account, in Dollars, a fronting fee with respect to each Fronted Letter of
Credit, at the rate per annum specified in the Fee Letter, or otherwise agreed
to by Fronting Bank computed on the Dollar Equivalent of the daily amount
available to be drawn under such Fronted Letter of Credit on a quarterly basis
in arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-

 

44



--------------------------------------------------------------------------------

ended quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the LC Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.7. In addition, the Borrower shall pay directly to the Applicable
Issuing Party for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Applicable Issuing Party relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

SECTION 3.9 Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

SECTION 3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
liable for all Obligations under such Letter of Credit as if it had been issued
for its own account, including being obligated to reimburse the applicable LC
Issuer hereunder for any and all drawings under such Letter of Credit and
provide Cash Collateral for such LC Obligations if required hereunder. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

SECTION 3.11 Substitute Fronting Bank. In the event that the Fronting Bank
ceases to (i) be rated A- or higher by S&P or (ii) have the authority or
capacity to issue Fronted Letters of Credit due to any of the reasons set forth
in Section 3.1(e),(f) or (g), the Borrower, at its cost and expense, may request
the Fronting Bank to assign its obligations as Fronting Bank hereunder to
another financial institution who is rated A- or higher and has the authority
and capacity to issue the requested Letters of Credit.

ARTICLE IV.

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 4.1 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

45



--------------------------------------------------------------------------------

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Fronting Bank, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Fronting Bank,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent, each Lender and the
Fronting Bank, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or the Fronting Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except to the extent that such
Indemnified Taxes or Other Taxes are determined by a court of competent

 

46



--------------------------------------------------------------------------------

jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of the Administrative Agent, such Lender
or the Fronting Bank; provided, however, that in no event shall the
Administrative Agent, any Lender or the Fronting Bank have any liability to the
Borrower for indirect, special, incidental, consequential or punitive damages
(as opposed to direct or actual damages). The Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the Fronting Bank for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
the Fronting Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Fronting
Bank, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the Fronting Bank shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
Fronting Bank, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the Fronting Bank, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the Fronting
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the Fronting Bank, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the
Fronting Bank, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 4.1, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested

 

47



--------------------------------------------------------------------------------

by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made by the Borrower hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdictions.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B)

 

48



--------------------------------------------------------------------------------

of the Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN, or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Fronting Bank, or have any obligation to pay
to any Lender or the Fronting Bank, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the Fronting Bank, as the case
may be. If the Administrative Agent, any Lender or the Fronting Bank determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the Fronting Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Fronting Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Fronting Bank in the event the
Administrative Agent, such Lender or the Fronting Bank is required to

 

49



--------------------------------------------------------------------------------

repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the Fronting Bank
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

SECTION 4.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank eurodollar market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

SECTION 4.3 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component

 

50



--------------------------------------------------------------------------------

of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

SECTION 4.4 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 4.4(e)) or the Fronting
Bank;

(ii) subject any Lender or the Fronting Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Fronting Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.1 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Fronting Bank); or

(iii) impose on any Lender or the Fronting Bank or the London interbank
eurodollar market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the Fronting Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Fronting Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Fronting Bank, the Borrower will pay to such
Lender or the Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Fronting Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Fronting Bank determines that any
Change in Law affecting such Lender or the Fronting Bank or any Lending Office
of such Lender or such Lender’s or the Fronting Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Fronting Bank’s capital or on the capital of
such Lender’s or the Fronting Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of

 

51



--------------------------------------------------------------------------------

Credit issued by the Fronting Bank, to a level below that which such Lender or
the Fronting Bank or such Lender’s or the Fronting Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Fronting Bank’s policies and the policies of such Lender’s or
the Fronting Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or the Fronting Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Fronting Bank or such Lender’s or the Fronting Bank’s holding company for
any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Fronting
Bank setting forth in reasonable detail the basis for such claim and a
calculation of the amount or amounts necessary to compensate such Lender or the
Fronting Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Fronting Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the
Fronting Bank to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the Fronting
Bank’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the Fronting Bank pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender or
the Fronting Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Fronting Bank’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

52



--------------------------------------------------------------------------------

SECTION 4.5 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

SECTION 4.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.4, or the Borrower is required to pay any
additional amount to any Lender, the Fronting Bank, or any Governmental
Authority for the account of any Lender or the Fronting Bank pursuant to
Section 4.1, or if any Lender gives a notice pursuant to Section 4.2, then such
Lender or the Fronting Bank shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the Fronting Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 4.1 or 4.4, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 4.2, as applicable, and (ii) in each
case, would not subject such Lender or the Fronting Bank, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the Fronting Bank, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the Fronting
Bank in connection with any such designation or assignment.

 

53



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, the Borrower may replace such Lender in accordance with
Section 11.13.

SECTION 4.7 Survival. All of the Borrower’ obligations under this Article IV
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make Credit Extensions
hereunder, the Borrower represents and warrants to each Lender that:

SECTION 5.1 Due Organization, Authorization, etc. Each of the Borrower and each
Material Subsidiary (a) is duly organized, validly existing and (to the extent
applicable) in good standing under the Laws of its jurisdiction of formation,
(b) is duly qualified to do business and (to the extent applicable) in good
standing in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required except where the failure to qualify
would not have a Material Adverse Effect, (c) has the requisite corporate power
and authority and the right to own and operate its properties, to lease the
property it operates under lease, and to conduct its business as now and
proposed to be conducted, and (d) has obtained all material licenses, permits,
consents or approvals from or by, and has made all filings with, and given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct (including the consummation
of the transactions contemplated by this Agreement) as to each of the foregoing,
except where the failure to do so would not have a Material Adverse Effect. The
execution, delivery and performance by the Borrower of this Agreement and the
consummation of the transactions contemplated hereby are within its corporate
powers and have been duly authorized by all necessary corporate action
(including shareholder approval, if required). Each of the Borrower and its
Material Subsidiaries has received all other material consents and approvals (if
any shall be required) necessary for such execution, delivery and performance,
and such execution, delivery and performance do not and will not contravene or
conflict with, or create a Lien or right of termination or acceleration under,
any Requirements of Law or Contractual Obligation binding upon the Borrower or
such Material Subsidiaries. This Agreement and each of the Loan Documents is (or
when executed and delivered will be) the legal, valid, and binding obligation of
the Borrower enforceable against the Borrower in accordance with its respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
against the Borrower generally or by general equitable principles; provided that
the Borrower assumes for purposes of this Section 5.1 that this Agreement and
the other Loan Documents have been validly executed and delivered by each of the
parties hereto and thereto other than the Borrower.

SECTION 5.2 Statutory Financial Statements. The Annual Statement of each
Material Insurance Subsidiary (including the provisions made therein for
investments and the valuation

 

54



--------------------------------------------------------------------------------

thereof, reserves, policy and contract claims and statutory liabilities) as
filed with the appropriate Governmental Authority of its jurisdiction of
domicile (the “Department”) delivered to each Lender prior to the execution and
delivery of this Agreement, as of and for the 2008 Fiscal Year (the “Statutory
Financial Statements”), have been prepared in accordance with SAP applied on a
consistent basis (except as noted therein). Each such Statutory Financial
Statement was in compliance in all material respects with all applicable
Requirements of Law when filed. The Statutory Financial Statements fairly
present the financial position, results of operations and changes in equity of
each Material Insurance Subsidiary as of and for the respective dates and
periods indicated therein in accordance with SAP applied on a consistent basis,
except as set forth in the notes thereto or on Schedule 5.2. Except for
liabilities and obligations, including reserves, policy and contract claims and
statutory liabilities (all of which have been computed in accordance with SAP),
disclosed or provided for in the Statutory Financial Statements, the Material
Insurance Subsidiaries did not have, as of the respective dates of each of such
financial statements, any liabilities or obligations (whether absolute or
contingent and whether due or to become due) which, in conformity with SAP,
applied on a consistent basis, would have been required to be or should be
disclosed or provided for in such financial statements. All books of account of
each Material Insurance Subsidiary fully and fairly disclose all of the
transactions, properties, assets, investments, liabilities and obligations of
such Material Insurance Subsidiary and all of such books of account are in the
possession of each Material Insurance Subsidiary and are true, correct and
complete in all material respects.

SECTION 5.3 GAAP Financial Statements.

(a) The audited consolidated financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ending December 31, 2009 which have been
delivered to the Lenders (i) are true and correct in all material respects, and
(ii) present fairly in accordance with GAAP (except as disclosed therein) the
financial position and results of operations of the Borrower and its
consolidated Subsidiaries at such date for the period then ended and the
investments and reserves for the period then ended.

(b) With respect to any representation and warranty which is deemed to be made
after the date hereof by the Borrower, the balance sheet and statements of
operations, of shareholders’ equity and of cash flow, which as of such date
shall most recently have been furnished by or on behalf of the Borrower to each
Lender for the purposes of or in connection with this Agreement or any
transaction contemplated hereby, shall have been prepared in accordance with
GAAP consistently applied (except as disclosed therein and, in the case of
interim financial statements, for the absence of footnote disclosures), and
shall present fairly the consolidated financial condition of the corporations
covered thereby as at the dates thereof for the periods then ended, subject, in
the case of quarterly financial statements, to normal year-end audit
adjustments.

(c) Except as set forth on Schedule 5.3, there has been no change in the
business, assets, operations or financial condition of the Borrower or any
Subsidiary which has had or could reasonably be expected to have a Material
Adverse Effect since December 31, 2009.

SECTION 5.4 Litigation and Contingent Liabilities. (a) Except as set forth
(including estimates of the dollar amounts involved) on Schedule 5.4 hereto and
(b) except for claims which are covered by Insurance Policies, coverage for
which has not been denied in writing, or which

 

55



--------------------------------------------------------------------------------

relate to Primary Policies, Reinsurance Agreements or Industry Loss Warranties
issued by the Borrower or its Subsidiaries or to which it is a party entered
into by the Borrower or its Subsidiaries in the ordinary course of business
(referred to herein as “Ordinary Course Litigation”), no claim, litigation
(including derivative actions), arbitration, governmental investigation or
proceeding or inquiry is pending or, to the knowledge of the Borrower or any of
its Subsidiaries, threatened against the Borrower or any such Subsidiary
(i) which would, if adversely determined, have a Material Adverse Effect or
(ii) which relates to any of the transactions contemplated hereby, and there is
no basis known to the Borrower for any of the foregoing. Other than any
liability incident to such claims, litigation or proceedings and as set forth on
Schedule 5.4, the Borrower has no material contingent liabilities not provided
for or referred to in the financial statements delivered pursuant to
Section 5.3.

SECTION 5.5 ERISA.

(a) The Borrower and each Subsidiary is in compliance in all material respects
with the applicable provisions of ERISA, and each Plan is being administered in
compliance in all material respects with all applicable Requirements of Law,
including without limitation the applicable provisions of ERISA and the Code,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(b) No ERISA Event (A) has occurred and is continuing or (B) to the knowledge of
the Borrower, is reasonably expected to occur. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (ii) as of the
most recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(c) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan that is not subject to United States Law
maintained or contributed to by the Borrower or any Subsidiary or with respect
to which any Subsidiary may have liability under applicable local Law (a
“Foreign Plan”), (i) the Borrower and each Subsidiary is in compliance in all
material respects with any Requirements of Law applicable to such Foreign
Government Scheme or Arrangement or Foreign Plan and (ii) each such Foreign
Government Scheme or Arrangement or Foreign Plan is being administered by the
applicable Person in compliance in all material respects with all applicable
Requirements of Law, except where the

 

56



--------------------------------------------------------------------------------

failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No event that could reasonably be
considered the substantive equivalent of an ERISA Event with respect to any
Foreign Government Scheme or Arrangement or Foreign Plan (i) has occurred and is
continuing, or (ii) to the knowledge of the Borrower, is reasonably expected to
occur.

SECTION 5.6 Investment Company Act. None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. The Borrower is
not carrying on investment business in or from Bermuda for the purposes of the
Investment Business Act 2003 of Bermuda.

SECTION 5.7 Regulations U and X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. None of the Borrower, any of its Subsidiaries, any Affiliate of
any of them or any Person acting on their behalf has taken or will take action
to cause the execution, delivery or performance of this Agreement, the making or
existence of the Credit Extensions or the use of proceeds of the Credit
Extensions to violate Regulations U or X of the FRB.

SECTION 5.8 Proceeds. The proceeds of the Loans will be used for general
corporate purposes. Letters of Credit issued hereunder will be used solely
(a) to secure the obligations of the Borrower or the Borrower’s Insurance
Subsidiaries or (b) subject to the Non-Insurance Subsidiary Letter of Credit
Sublimit, to secure the obligations of a Subsidiary of the Borrower other than
an Insurance Subsidiary. None of such proceeds will be used in violation of
applicable Law, and none of such proceeds will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any Margin Stock.

SECTION 5.9 Insurance. The Borrower and its Material Subsidiaries are in
substantial compliance with all material conditions contained in their Insurance
Policies.

SECTION 5.10 Ownership of Properties. Except as otherwise disclosed in the
financial statements referred to in Section 5.3 and those provided pursuant to
Section 6.1(a) and (b) on the date of any Credit Extension, the Borrower and its
Material Subsidiaries will have good title to or a valid leasehold interest in
all of their respective material properties and assets, real and personal, of
any nature whatsoever.

SECTION 5.11 Accuracy of Information. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders for purposes of
or in connection with this Agreement or any of the transactions contemplated
hereby, as supplemented to the date hereof, is and all other such factual
written information hereafter furnished by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders will be, true and
accurate in every material respect on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which such information was provided. Any projections and pro forma
financial information contained in such factual written information are based
upon good faith estimates and assumptions believed by the Borrower and its
Subsidiaries

 

57



--------------------------------------------------------------------------------

to be reasonable at the time made, it being recognized by the Administrative
Agent and the Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may materially differ from the projected results.

SECTION 5.12 Subsidiaries. As of the Effective Date, (a) the Borrower has no
Subsidiaries other than those specifically disclosed on Schedule 5.12 and such
schedule correctly indicates which Subsidiaries are Insurance Subsidiaries,
Material Insurance Subsidiaries and Material Subsidiaries, (b) all of the
outstanding equity interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Person and in the amounts
specified on Schedule 5.12 free and clear of all liens (except in the case of
equity interests in RIHL issued to any of the Borrower’s Subsidiaries and
Affiliates) and (c) the Borrower and its Subsidiaries have no equity investments
in any other corporation or entity which represent 10% or more of the total
equity interests of such corporation or entity other than those specifically
disclosed on Schedule 5.12.

SECTION 5.13 Insurance Licenses. Each Material Insurance Subsidiary has all
necessary licenses (including licenses or certificates of authority from
applicable Departments), permits or authorizations to transact insurance and
reinsurance business, directly or indirectly (collectively, the “Licenses”) in
each jurisdiction, where such business requires any such Material Insurance
Subsidiary to obtain a License. To the best of the Borrower’s knowledge, no such
License is the subject of a proceeding for suspension or revocation or any
similar proceedings, there is no sustainable basis for such a suspension or
revocation, and no such suspension or revocation is threatened by the applicable
Department where such suspension or revocation would have a Material Adverse
Effect.

SECTION 5.14 Taxes. The Borrower and each of its Subsidiaries has filed all tax
returns that are required to be filed by it, and has paid or provided adequate
reserves for the payment of all material taxes, including all payroll taxes and
federal and state withholding taxes, and all assessments payable by it that have
become due, other than (a) those that are not yet delinquent or that are
disclosed on Schedule 5.14 and are being contested in good faith by appropriate
proceedings and with respect to which reserves have been established, and are
being maintained, in accordance with GAAP or (b) those which the failure to file
or pay would not have a Material Adverse Effect. Except as set forth in Schedule
5.14, on the Effective Date there is no ongoing audit or, to the Borrower’s
knowledge, other governmental investigation of the tax liability of the Borrower
or any of its Subsidiaries and there is no unresolved claim by a taxing
authority concerning the Borrower’s or any such Subsidiary’s tax liability, for
any period for which returns have been filed or were due. As used in this
Section 5.14, the term “taxes” includes all taxes of any nature whatsoever and
however denominated, including excise, import, governmental fees, duties and all
other charges, as well as additions to tax, penalties and interest thereon,
imposed by any Governmental Authority.

SECTION 5.15 Securities Laws. Neither the Borrower nor any Affiliate, nor anyone
acting on behalf of any such Person, has directly or indirectly offered any
interest in the Loans or any other Obligation for sale to, or solicited any
offer to acquire any such interest from, or has sold any such interest to any
Person that would subject the issuance or sale of the Loans or any other
liability to registration under the Securities Act of 1933.

 

58



--------------------------------------------------------------------------------

SECTION 5.16 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any Requirements of Law of any Governmental
Authority, if the effect of such violation could reasonably be expected to have
a Material Adverse Effect and, to the best of the Borrower’s knowledge, no such
violation has been alleged and each of the Borrower and its Subsidiaries (i) has
filed in a timely manner all reports, documents and other materials required to
be filed by it with any Governmental Authority, if such failure to so file could
reasonably be expected to have a Material Adverse Effect; and the information
contained in each of such filings is true, correct and complete in all material
respects and (ii) has retained all records and documents required to be retained
by it pursuant to any Law, ordinance, rule, regulation, order, policy, guideline
or other requirement of any Governmental Authority, if the failure to so retain
such records and documents could reasonably be expected to have a Material
Adverse Effect.

SECTION 5.17 Bermuda Law. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) The Borrower is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents, and the
execution, delivery and performance by the Borrower of the Loan Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither the Borrower nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the Laws of Bermuda in respect of its obligations
under the Loan Documents.

(b) The Loan Documents are in proper legal form under the Laws of Bermuda for
the enforcement thereof against the Borrower under the Laws of Bermuda, and to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Loan Documents. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the Loan
Documents that the Loan Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in Bermuda or that
any registration charge or stamp or similar tax be paid on or in respect of the
Loan Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Loan Document or any other document is sought to
be enforced and (ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of Bermuda either (i) on or by virtue of the execution or delivery of the
Loan Documents or (ii) on any payment to be made by the Borrower pursuant to the
Loan Documents, except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Loan Documents executed by
the Borrower are, under applicable foreign exchange control regulations of
Bermuda, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

 

59



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the Loans and all other Obligations are paid in full, and until the
expiration of the Availability Period, the Borrower agrees that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:

SECTION 6.1 Reports, Certificates and Other Information. Furnish or cause to be
furnished to the Administrative Agent and the Lenders:

(a) GAAP Financial Statements:

(i) Within 50 days after the close of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, commencing with the Fiscal Quarter ending
March 31, 2010, a copy of the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries, as of the close of such quarter and the related
consolidated statements of income, cash flows and changes in shareholders’
equity for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter, all prepared in accordance with GAAP (subject to normal year-end
adjustments and except that footnote and schedule disclosure may be abbreviated)
and, with respect to Material Subsidiaries (other than RIHL), the related
unaudited consolidating balance sheets and statements of income for such period
and accompanied by the certification of the chief executive officer, chief
financial officer, treasurer or controller of the Borrower that all such
financial statements are complete and correct in all material respects and
present fairly in accordance with GAAP (subject to normal year-end adjustments
and except that footnote and schedule disclosure may be abbreviated) the
financial position and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of such Fiscal Quarter and for the
period then ended.

(ii) Within 95 days after the close of each Fiscal Year, a copy of the annual
financial statements of the Borrower and its Subsidiaries, consisting of audited
consolidated balance sheet, statements of income, cash flows and changes in
shareholders’ equity, which financial statements shall be prepared in accordance
with GAAP, and accompanied by a certification without material qualification by
the independent certified public accountants regularly retained by the Borrower,
or any other firm of independent certified public accountants of recognized
national standing selected by the Borrower and reasonably acceptable to the
Required Lenders that all such audited financial statements are complete and
correct in all material respects and present fairly in accordance with GAAP the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as at the end of such Fiscal Year and for the
period then ended and, with respect to Material Subsidiaries (other than RIHL),
unaudited consolidating balance sheets and statements of income, setting forth
in comparative form the consolidated figures for the previous Fiscal Year, which
consolidating financial statements shall be prepared in accordance with GAAP.

 

60



--------------------------------------------------------------------------------

(iii) On each date that financial statements are delivered pursuant to
Section 6.1(a)(i) or (ii), a schedule in form and substance satisfactory to the
Administrative Agent setting forth claims schedule detail with respect to claims
of $20,000,000 or more under any single policy and claims aggregating
$100,000,000 or more with respect to any single event.

(b) SAP Financial Statements. Within 5 days after the date filed with the
Regulator for each of its Fiscal Years, but in any event within 125 days after
the end of each Fiscal Year of each Material Insurance Subsidiary a copy of the
Annual Statement of such Material Insurance Subsidiary for such Fiscal Year, if
any, required by such Department to be filed, each of which statements delivered
to be prepared in accordance with SAP and accompanied by the certification of
the chief financial officer or chief executive officer of such Material
Insurance Subsidiary that such financial statement is complete and correct in
all material respects and presents fairly in accordance with SAP the financial
position of such Material Insurance Subsidiary for the period then ended.

(c) OL Note Reporting. Within two (2) Business Days of (i) establishing and
funding a Segregated Account, notice of the same, including the amount of the
initial deposit thereto, (ii) filing any report or providing information to S&P
or Moody’s regarding valuation of or withdrawals from the Segregated Account or
other matters relating to the OL Notes, a copy of such report or other
information and (iii) withdrawing any funds from a Segregated Account, a
calculation of the Debt to Capital Ratio as of the most recently ended Fiscal
Quarter calculated as if the withdrawal had occurred on the last date of such
Fiscal Quarter.

(d) Notice of Default, etc. Immediately after an Executive Officer of the
Borrower knows or has reason to know of the existence of any Default or Event of
Default, or any development or other information which would have a Material
Adverse Effect, telephonic, telefax or electronic notice specifying the nature
of such Default or Event of Default or development or information, including the
anticipated effect thereof, which notice shall be promptly confirmed in writing
within two (2) Business Days.

(e) Other Information. The following certificates and other information related
to the Borrower:

(i) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Material
Insurance Subsidiaries relating to the insurance business of the Material
Insurance Subsidiaries (when, and if, prepared); provided, the Borrower shall
only be required to deliver any interim report hereunder at such time as
Borrower has knowledge that a final report will not be issued and delivered to
the Administrative Agent within 90 days of any such interim report.

(ii) Copies of all filings (other than ordinary course requalifications,
nonmaterial tax and insurance rate, approvals for dividends or capital
distributions and other ministerial regulatory filings) with Governmental
Authorities by the Borrower or any Material Insurance Subsidiary not later than
five (5) Business Days after such filings are made, including filings which seek
approval of Governmental Authorities with respect to transactions between the
Borrower or such Material Insurance Subsidiary and its Affiliates.

 

61



--------------------------------------------------------------------------------

(iii) Within five (5) Business Days of such notice, notice of proposed or actual
suspension, termination or revocation of any material License of any Material
Insurance Subsidiary by any Governmental Authority or of receipt of notice from
any Governmental Authority notifying the Borrower or any Material Insurance
Subsidiary of a hearing relating to such a suspension, termination or
revocation, including any request by a Governmental Authority which commits the
Borrower or any Material Insurance Subsidiary to take, or refrain from taking,
any action or which otherwise materially and adversely affects the authority of
the Borrower or any Material Insurance Subsidiary to conduct its business.

(iv) Within five (5) Business Days of such notice, notice of any pending or
threatened investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of the Borrower or any Material Insurance
Subsidiary.

(v) Promptly, notice of any actual or, to the best of the Borrower’s knowledge,
proposed material changes in the Insurance Code governing the investment or
dividend practices of any Material Insurance Subsidiary.

(vi) Promptly, notice of any material change in the accounting or financial
reporting practices of the Borrower or any Material Insurance Subsidiary.

(vii) Promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

(f) Compliance Certificates. Concurrently with the delivery to the
Administrative Agent of the GAAP financial statements under Sections 6.1(a)(i)
and 6.1(a)(ii), for each Fiscal Quarter and Fiscal Year of the Borrower, and at
any other time no later than thirty (30) Business Days following a written
request of the Administrative Agent, a duly completed Compliance Certificate,
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower, containing, among other things, a computation of,
and showing compliance with, each of the applicable financial ratios and
restrictions contained in Sections 7.1 and 7.2 and to the effect that, to the
best of such officer’s knowledge, as of such date no Default or Event of Default
has occurred and is continuing (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or electronic mail and shall be deemed to be an original authentic
counterpart thereof for all purposes).

(g) Reports to SEC and to Shareholders. Promptly upon the filing or making
thereof copies of (i) each filing and report made by the Borrower or any of its
Material Subsidiaries with or to any securities exchange or the Securities and
Exchange Commission and (ii) each communication from the Borrower to
shareholders generally.

(h) Notice of Litigation and ERISA. Promptly upon learning of the occurrence of
any of the following, written notice thereof, describing the same and the steps
being taken by the Borrower with respect thereto: (i) the institution of, or any
adverse determination in, any

 

62



--------------------------------------------------------------------------------

litigation, arbitration proceeding or governmental proceeding (including any
Internal Revenue Service or Department of Labor proceeding with respect to any
Plan) which could, if adversely determined, be reasonably expected to have a
Material Adverse Effect and which is not Ordinary Course Litigation, (ii) an
ERISA Event, and an event with respect to any Plan which could result in the
incurrence by the Borrower or any Material Subsidiary of any material liability
(other than a liability for contributions or premiums), fine or penalty, or
(iii) the commencement of any dispute which might lead to the modification,
transfer, revocation, suspension or termination of this Agreement or any Loan
Document.

(i) Other Information. From time to time such other information concerning the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to Section 6.1(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.2; or (ii) such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (B) the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Fronting Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Fronting Bank and the Lenders to treat
the Borrower Materials as not containing any material non-public information
with respect to the Borrower or its Affiliates or their respective securities
for purposes of United States Federal and state securities Laws (provided,
however, that to the extent the Borrower Materials constitute

 

63



--------------------------------------------------------------------------------

Information, they shall be treated as set forth in Section 11.7); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

SECTION 6.2 Corporate Existence; Foreign Qualification. Except as otherwise
permitted under Section 7.3, do and cause to be done at all times all things
necessary to (a) maintain and preserve the corporate existence of the Borrower
and each Material Subsidiary of the Borrower (except that inactive Subsidiaries
of the Borrower may be merged out of existence or dissolved), and (b) be, and
ensure that each Material Subsidiary of the Borrower is, duly qualified to do
business and (to the extent applicable) be in good standing as a foreign
corporation in each jurisdiction where the nature of its business makes such
qualification necessary unless the failure to be so qualified would not have a
Material Adverse Effect.

SECTION 6.3 Books, Records and Inspections. (a) Maintain, and cause each of its
Subsidiaries to maintain, materially complete and accurate books and records in
accordance with GAAP and in addition, with respect to each Insurance Subsidiary,
SAP, (b) permit, and cause each of its Subsidiaries to permit, access at
reasonable times and, except during the continuance of an Event of Default, upon
reasonable notice, by the Administrative Agent to its books and records,
(c) permit, and cause each of its Subsidiaries to permit, the Administrative
Agent or its designated representative to inspect at reasonable times and,
except during the continuance of an Event of Default, upon reasonable notice,
its properties and operations, and (d) permit, and cause each of its
Subsidiaries to permit, the Administrative Agent to discuss its business,
operations and financial condition with its officers and its independent
accountants.

SECTION 6.4 Insurance. Maintain, and cause each of its Material Subsidiaries to
maintain, Insurance Policies to such extent and against such hazards and
liabilities as is required by Law or customarily maintained by prudent companies
similarly situated.

SECTION 6.5 Taxes and Liabilities. Pay, and cause each of its Subsidiaries to
pay, when due all material taxes, assessments and other material liabilities
except as contested in good faith and by appropriate proceedings with respect to
which reserves have been established, and are being maintained, in accordance
with GAAP except where failure to pay would not have a Material Adverse Effect.

SECTION 6.6 Employee Benefit Plans. Maintain, and cause each of its Subsidiaries
to maintain, each Plan and Foreign Plan in compliance in all material respects
with all applicable Requirements of Law except where failure to so comply would
not have a Material Adverse Effect.

SECTION 6.7 Compliance with Laws. Comply, and cause each of its Subsidiaries to
comply, (a) with all Requirements of Law related to its businesses (including
the establishment of all insurance reserves required to be established under SAP
and applicable Laws restricting the investments of the Borrower and its
Subsidiaries), and (b) with all Contractual Obligations binding upon such
entity, except in each of clauses (a) and (b) where failure to so comply would
not in the aggregate have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

SECTION 6.8 Maintenance of Permits. Maintain, and cause each of its Subsidiaries
to maintain, all permits, licenses and consents as may be required for the
conduct of its business by any Governmental Authority except (x) for such
permits, licenses and consents related to assets which are sold in accordance
with Section 7.3 or (y) where failure to maintain the same would not have a
Material Adverse Effect.

SECTION 6.9 Conduct of Business. Engage, and cause each Material Subsidiary
(other than RIHL) to engage, primarily in the business of insurance and
reinsurance activities and in reasonable extensions thereof (including the
management of Insurance-Linked Securities Funds through a Non-Insurance
Subsidiary or through the ILS Fund Group) and other businesses that are
complimentary or reasonably related to the activities described in the
Borrower’s 10-K filing for the Fiscal Year ending December 31, 2009.

ARTICLE VII.

NEGATIVE COVENANTS

Until the Loans and all other Obligations are paid in full and until the
expiration of the Availability Period, the Borrower agrees that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:

SECTION 7.1 Debt to Capital Ratio. Not permit the Debt to Capital Ratio to
exceed .35:1.

SECTION 7.2 Net Worth.

(a) Borrower Net Worth. Not permit Borrower Net Worth to be less than an amount
equal to the Required Borrower Net Worth. The initial Required Borrower Net
Worth shall be $2,100,000,000. On the date that financial statements of the
Borrower are delivered pursuant to Section 6.1(a)(ii) and effective as of the
date of such financial statements, the Required Borrower Net Worth will be
recalculated to be the greater of (x) the Required Borrower Net Worth in effect
immediately prior to such Fiscal Year end and (y) 60% of the Borrower Net Worth
as of such Fiscal Year end, with such recalculated Required Borrower Net Worth
taking effect as of such Fiscal Year end.

(b) Renaissance Re Net Worth. Not permit Renaissance Re Net Worth to be less
than an amount equal to the Required Renaissance Re Net Worth. The initial
Required Renaissance Re Net Worth shall be $960,000,000. On the date that
financial statements of Renaissance Re are delivered pursuant to
Section 6.1(a)(ii) and effective as of the date of such financial statements,
the Required Renaissance Re Net Worth will be recalculated to be the greater of
(x) the Required Renaissance Re Net Worth in effect immediately prior to such
Fiscal Year end and (y) 60% of the RenaissanceRe Net Worth as of such Fiscal
Year end, with such recalculated Required Renaissance Re Net Worth taking effect
as of such Fiscal Year end.

SECTION 7.3 Mergers, Consolidations and Sales. Not, and not permit any of its
Subsidiaries to, (a) merge or consolidate, or purchase or otherwise acquire all
or substantially all of the assets or stock of any class of, or any partnership
or joint venture interest in, any other Person (other than a newly formed
Subsidiary or the acquisition of a Subsidiary which complies

 

65



--------------------------------------------------------------------------------

with clause (b)(ii) of this Section 7.3 or the acquisition of shares of a
Subsidiary held by minority shareholders), or (b) sell, transfer, convey or
lease all or any substantial part of its assets other than any sale, transfer,
conveyance or lease in the ordinary course of business or any sale or assignment
of receivables except for (i) any such merger or consolidation, sale, transfer,
conveyance, lease or assignment of any wholly owned Subsidiary into, with or to
any other wholly owned Subsidiary, (ii) purchases or acquisitions which comply
with Section 6.9 provided (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) the purchase price for any single
purchase or acquisition does not exceed 50% of Borrower Net Worth as of the date
of such purchase or acquisition minus all amounts which in accordance with GAAP
would be characterized as intangible assets (including goodwill) as of the date
of such purchase or acquisition (calculated on a pro forma basis giving effect
to such acquisition or purchase) and (z) the aggregate purchase price of all
purchases and acquisitions after December 31, 2009 does not exceed 100% of
Borrower Net Worth as of the date of such purchase or acquisition minus all
amounts which in accordance with GAAP would be characterized as intangible
assets (including goodwill) and (iii) sales of assets and capital stock and
other ownership or profit interests (including partnership, member or trust
interest therein) of Subsidiaries that are not Material Subsidiaries, provided
no Default or Event of Default has occurred and is continuing.

SECTION 7.4 Regulations U and X. Not, and not permit any of its Subsidiaries to,
hold Margin Stock having a value in excess of 20% of the value of the assets of
the Borrower and its Subsidiaries taken as a whole after taking into account the
application of the proceeds of the Credit Extensions.

SECTION 7.5 Other Agreements. Not, and not permit any of its Subsidiaries to,
enter into any agreement containing any provision which would be violated or
breached by the performance of obligations hereunder or under any instrument or
document delivered or to be delivered by it hereunder or in connection herewith.

SECTION 7.6 Transactions with Affiliates. Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist, directly or indirectly, any
arrangement, transaction or contract with any of its Affiliates unless such
arrangement, transaction or contract is on an arm’s length basis; provided that
there shall be excluded from the foregoing restrictions (a) transactions between
the Borrower and the Joint Venture, between the Borrower and any wholly-owned
Subsidiary of the Borrower, between any wholly-owned Subsidiaries of the
Borrower or between any wholly-owned Subsidiary of the Borrower and the Joint
Venture, (b) transactions expressly contemplated by written contracts between
(i) the Borrower or any wholly owned Subsidiary of the Borrower, on the one
hand, and any non-wholly owned Subsidiary or Affiliate of the Borrower (other
than a member of the ILS Fund Group) on the other hand or (ii) any non-wholly
owned Subsidiary of the Borrower and any Affiliate of the Borrower (other than a
member of the ILS Fund Group); provided the aggregate net amount paid by the
Borrower and its Subsidiaries thereunder does not exceed $30,000,000 in any
Fiscal Year, and (c) transactions between the Borrower or any of its
Subsidiaries and a member of the ILS Fund Group provided such transaction is
(i) related to the business of the Borrower as set forth in Section 6.9, (ii) in
compliance with the Borrower’s then-existing underwriting and investment
guidelines (collectively, the “Guidelines”) and (iii) conducted on an arms’
length basis. For the avoidance of doubt, each transaction between the Borrower
or one of its Subsidiaries and a member of the

 

66



--------------------------------------------------------------------------------

ILS Fund Group must meet the Guidelines as well as any related transaction
entered into by the Borrower or such Subsidiary with a third party for the
benefit or on behalf of such ILS Fund Group member. By way of example, an
Insurance Subsidiary may not act as a fronting reinsurer on behalf of a member
of the ILS Fund Group with respect to a reinsurance risk unless such Insurance
Subsidiary would have been in compliance with the Guidelines had such Insurance
Subsidiary taken the reinsurance risk directly.

SECTION 7.7 Liens. Not, and not permit any of its Subsidiaries to, create or
permit to exist any Lien with respect to any assets now or hereafter existing or
acquired, except the following: (i) Liens for current taxes not delinquent or
for taxes being contested in good faith and by appropriate proceedings and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP; (ii) easements, party wall agreements,
rights of way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary course
of the business of the Borrower and its Subsidiaries taken as a whole;
(iii) Liens in connection with the acquisition of fixed assets after the date
hereof and attaching only to the property being acquired; (iv) Liens incurred in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits and
Liens pursuant to letters of credit or other security arrangements in connection
with such insurance or benefits; (v) mechanics’, workers’, materialmen’s,
landlord liens and other like Liens arising in the ordinary course of business
in respect of obligations which are not delinquent or which are being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP; (vi) Liens on Invested Assets pursuant to trust, letter of credit or other
security arrangements in connection with Reinsurance Agreements, Primary
Policies, or Industry Loss Warranties or regulatory requirements (for insurance
licensing purposes); (vii) Liens listed on Schedule 7.7 in effect on the date
hereof; (viii) attachments, judgments and other similar Liens for sums of
$75,000,000 or more (excluding (A) any portion thereof which is covered by
insurance so long as the insurer is reasonably likely to be able to pay and has
accepted a tender of defense and indemnification without reservation of rights
and (B) all such Liens on assets of Subsidiaries that are not Material
Subsidiaries) provided the execution or other enforcement of such Liens is
effectively stayed and claims secured thereby are being actively contested in
good faith and by appropriate proceedings and have been bonded off; (ix) Liens
pursuant to the Loan Documents; (x) Liens granted in connection with a letter of
credit facility entered into by the Borrower or Renaissance Re in connection
with the investment in the Joint Venture provided the value of the collateral in
which Liens are granted thereunder does not exceed 110% of the amount secured;
(xi) Liens that are deemed to have arisen under GAAP by virtue of the sale of
securities to a purchaser who obligates the seller of such securities to
repurchase such securities; (xii) Liens incurred in the ordinary course of
business in favor of financial intermediaries and clearing agents pending
clearance of payments for investment or in the nature of set-off, banker’s liens
or similar rights as to deposit accounts or other funds; (xiii) Liens in the
Organization Documents of Persons in whom the Borrower or a Non-Insurance
Subsidiary has invested in the ordinary course of business or any related
subscription agreements with respect to such investment; (xiv) Liens granted by
the Borrower to secure its obligations under any Borrower Swap; (xv) Liens
granted by any Subsidiary which is a Lloyd’s syndicate or which is the owner of
a Subsidiary which is a Lloyd’s syndicate to secure standby letters of credit
issued to provide funds at Lloyd’s or to support such Subsidiary’s Lloyd’s
syndicate commitments; (xvi) Liens granted by Renaissance

 

67



--------------------------------------------------------------------------------

Trading Ltd. in its assets to secure Swap Contracts in favor of the Borrower or
a Non-Insurance Subsidiary or a third party; (xvii) restrictions on the ability
of the Person who owns, directly or indirectly, the equity interests of an
Insurance Subsidiary to sell such equity interests under any Net Worth
Maintenance Agreement; (xviii) Liens not otherwise permitted under this
Section 7.7 provided that at any time the Debt secured by such Liens does not
exceed $100,000,000; provided, however, that, no Lien shall be permitted to
exist on the shares of stock of any Insurance Subsidiary (other than those
restrictions permitted under Section 7.7(xvii)).

SECTION 7.8 Restrictions On Negative Pledge Agreements. Not, and not permit any
of its Subsidiaries to enter into or assume any agreement which places any
restrictions upon the right of the Borrower or any of its Subsidiaries to sell,
pledge or otherwise dispose of any material portion of its properties now owned
or hereafter acquired other than as permitted under Section 7.7 (with respect to
the property subject to such Lien) and other than SPV Restrictions, except for
(a) such restrictions existing under or by reason of (i) applicable Law,
(ii) this Agreement or any other Loan Document or (iii) any agreement required
by applicable insurance regulations; (b) such restrictions and conditions on the
transfer of any asset pending the close of the sale of such asset (provided such
sale is permitted hereunder), (c) such restrictions and conditions on the
transfer of or granting of a Lien on any asset subject to a Lien permitted by
Section 7.7, (d) such restrictions contained in any agreement entered into by an
Insurance Subsidiary with any insurance regulatory authority; (e) such
restrictions in the Organization Documents of Persons in whom the Borrower or a
Non-Insurance Subsidiary has invested in the ordinary course of business or any
related subscription agreements with respect to such investment, (f) such
restrictions on cash or other deposits or net worth requirements imposed by
counterparties under Insurance Policies, Reinsurance Agreements, Retrocession
Agreements and Industry Loss Warranties entered into in the ordinary course of
business provided that in the case of this clause (f) (1) the encumbrances and
restrictions contained in such agreement or net worth requirements taken as a
whole are not materially more favorable to the beneficiary thereof than the
encumbrances and restrictions contained in this Agreement, or (2) if such
encumbrance or restriction is not materially more disadvantageous to the
Borrower or such Subsidiary than is customary in comparable transactions and
such encumbrance or restriction will not materially affect the ability of the
Borrower to pay the Obligations, (g) restrictions contained in a Net Worth
Maintenance Agreement that limit the ability of the Borrower or its Subsidiaries
to sell any capital stock or equity interests in the Insurance Subsidiary for
which such Net Worth Maintenance Agreement is issued and (h) such restrictions
imposed by any senior unsecured issuance of Debt with an original principal
amount in excess of $50,000,000 provided such restrictions are no more
restrictive than those contained in the Indenture dated July 1, 2001 between the
Borrower and Deutsche Bank Trust Company Americas (f/k/a Bankers Trust Company),
as Trustee and the Supplemental Indenture dated as of January 31, 2003 relating
to the 5.875% Senior Notes due 2013.

SECTION 7.9 No Amendment of Certain Documents. Not enter into or permit to exist
any amendment, modification or waiver of the Organization Documents of the
Borrower or RIHL as in effect on the Effective Date which would in any manner be
materially adverse to the interests of the Lenders.

SECTION 7.10 Dividends, Etc. Not, and not permit its Subsidiaries to,
(a) declare or pay any dividends on any of its capital stock (other than pro
rata payments of dividends by a

 

68



--------------------------------------------------------------------------------

Subsidiary to the Borrower and such Subsidiary’s other shareholders),
(b) purchase or redeem any capital stock of the Borrower or any Subsidiary or
any warrants, options or other rights in respect of such stock (other than the
pro rata purchase or redemption by a Subsidiary of its capital stock, warrants,
options or other rights in respect of such stock and redemptions by RIHL or the
ROIHL Entities of their respective redeemable preference shares), (c) purchase
or redeem or prepay, prior to its scheduled payment date, any Debt (other than
the Credit Extensions), or (d) set aside funds for any of the foregoing
(collectively “Restricted Payments”); except that (i) the Borrower may declare
or pay any Restricted Payment described in clauses (a), (b) or (c) above
provided no acceleration or Trigger Default has occurred and is continuing on
the date of such declaration or payment, and (iii) any Insurance Subsidiary may
pay any Restricted Payment described in clause (a) and clause (b) above on a non
pro rata basis provided no Default or Event of Default has occurred and is
continuing on the date of such payment.

SECTION 7.11 Investments in DaVinci Entities. Not, and not permit its
Subsidiaries to, (i) incur contingent liabilities or otherwise provide credit
support (including granting a Lien on any of its assets) for the Debt of
DaVinciRe Holdings Ltd. or DaVinci Reinsurance Ltd. at any time or (ii) make any
loans to purchase or redeem any capital stock of or otherwise make any
investment in DaVinciRe Holdings Ltd. or DaVinci Reinsurance Ltd. during the
existence or continuation of any Default or Event of Default.

SECTION 7.12 Investments in the ROIHL Entities. Not, and not permit its
Subsidiaries to make any loans to or purchase or redeem any capital stock of or
otherwise make any investment in any ROIHL Entity during the existence or
continuation of any Default or Event of Default; provided, however, that the
Borrower and the Subsidiaries of the Borrower which own preferred shares of any
ROIHL Entity may require redemption of such preferred shares to the extent such
ROIHL Entity has funds available to make such redemption.

SECTION 7.13 Investments in ILS Fund Group. Not, and not permit its Subsidiaries
to, (i) incur contingent liabilities or otherwise provide credit support
(including granting a Lien on any of its assets) for the Debt of or enter into
any net worth maintenance agreements with respect to any member of the ILS Fund
Group at any time or (ii) make any loans to purchase or redeem any capital stock
of or otherwise make any investment in any member of the ILS Fund Group during
the existence or continuation of any Default or Event of Default.

ARTICLE VIII.

EVENTS OF DEFAULT AND THEIR EFFECT

SECTION 8.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Non-Payment of Loan. Default in the payment when due of any principal on the
Loans or any Unreimbursed Amount.

(b) Non-Payment of Interest, Fees, etc. Default, and continuance thereof for
three (3) Business Days, in the payment when due of interest on the Credit
Extensions, fees or of any other amount payable hereunder or under the Loan
Documents.

 

69



--------------------------------------------------------------------------------

(c) Non-Payment of Other Debt. (i) Default in the payment when due and
continuance of such default after any applicable grace period (whether or not
such Debt is accelerated) of any other Debt (or any letter of credit facility)
of, or guaranteed by, the Borrower or any of its Material Subsidiaries if the
aggregate amount of Debt (or, in the case of any letter of credit facility, the
issued letters of credit) of the Borrower and/or any of its Material
Subsidiaries which is due and payable or which is or may be accelerated, by
reason of such default or defaults is $75,000,000 or more, or (ii) default in
the performance or observance of any obligation or condition and continuance of
such default after any applicable grace period with respect to any such other
Debt (or any letter of credit facility) of, or guaranteed by, the Borrower
and/or any of its Material Subsidiaries if the effect of such default or
defaults is to accelerate or permit the acceleration of the maturity of any such
Debt (or, in the case of any letter of credit facility, the issued letters of
credit) of $75,000,000 or more in the aggregate prior to its expressed maturity.

(d) Other Material Obligations. Except for obligations covered under other
provisions of this Article VIII, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, the Borrower or any of its Material Subsidiaries with respect to
any material purchase or lease obligation of $75,000,000 or more (unless the
existence of any such default is being contested by the Borrower or such
Material Subsidiary in good faith and by appropriate proceedings and the
Borrower or such Material Subsidiary has established, and is maintaining,
adequate reserves therefor in accordance with GAAP) which default continues for
a period of 30 days.

(e) Bankruptcy, Insolvency, etc. (i) The Borrower or any Material Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its inability
to pay, debts as they become due; (ii) there shall be commenced by or against
any such Person any case, proceeding or other action (A) under any existing or
future Law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, supervision, conservatorship, liquidation, reorganization or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation, supervision, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, obligations or liabilities, or (B) seeking appointment of a receiver,
trustee, custodian, rehabilitator, conservator, supervisor, liquidator or other
similar official for it or for all or any substantial part of its assets, in
each case which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) if filed against such Person, remains
undismissed, undischarged or unstayed for a period of 60 days; or (iii) there
shall be commenced against any such Person any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any of such Persons shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (ii) or (iii) above; or (v) any Governmental Authority shall
issue any order of conservation, supervision or any other order of like effect
relating to any of such Persons.

(f) Non-compliance With Certain Covenants. Failure by the Borrower to comply
with its covenants set forth in Section 7.1, 7.2, 7.8, 7.9, 7.10 , 7.11 , 7.12
or 7.13.

 

70



--------------------------------------------------------------------------------

(g) Non-compliance With Other Provisions. Failure by the Borrower to comply with
or to perform any provision of this Agreement or the other Loan Documents (and
not constituting an Event of Default under any of the other provisions of this
Article VIII) and continuance of such failure for 30 days from the earlier of
(i) the date an Executive Officer has knowledge of such failure and (ii) the
date the Administrative Agent has given notice of such failure to the Borrower.

(h) Warranties and Representations. Any warranty or representation made by or on
behalf of the Borrower or any Subsidiary herein is inaccurate or incorrect or is
breached or false or misleading in any material respect as of the date such
warranty or representation is made; or any schedule, certificate, financial
statement, report, notice, or other instrument furnished by or on behalf of
Borrower or any Subsidiary to the Administrative Agent or the Lenders is false
or misleading in any material respect on the date as of which the facts therein
set forth are stated or certified.

(i) ERISA. Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan of the Borrower and, as a result thereof, together with all
other ERISA Events then existing, the Borrower and its ERISA Affiliates have
incurred or would be reasonably likely to incur liability to any one or more
Plans or Multiemployer Plans or to the PBGC (or to any combination thereof) in
excess of $75,000,000.

(j) Loan Documents. Any action shall be taken by or on behalf of the Borrower or
any Affiliate thereof to discontinue any of the Loan Documents or to contest the
validity, binding nature or enforceability of any thereof.

(k) Change in Control. A Change in Control occurs.

(l) Judgments. A final judgment or judgments which exceed an aggregate of
$75,000,000 (excluding any portion thereof which is covered by insurance so long
as the insurer is reasonably likely to be able to pay and has accepted a tender
of defense and indemnification without reservation of rights) shall be rendered
against the Borrower or any Material Subsidiary and shall not have been
discharged or vacated or had execution thereof stayed pending appeal within 45
days after entry or filing of such judgment(s).

(m) Change in Law. Any change is made in the Insurance Code which affects the
dividend practices of any Insurance Subsidiary and which is reasonably likely to
have a Material Adverse Effect on the ability of the Borrower to perform its
obligations under the Agreement and such circumstances shall continue for 120
days.

SECTION 8.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and LC Credit Extensions
and any obligation of the Fronting Bank to make LC Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

71



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the LC Obligations in an amount
equal to 103% thereof; and

(d) exercise on behalf of itself, the Lenders and the Fronting Bank all rights
and remedies available to it, the Lenders and the Fronting Bank under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and LC Credit
Extensions and any obligation of the Fronting Bank to make LC Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the LC
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

SECTION 8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.2), any amounts received
on account of the Obligations shall, subject to the provisions of Section 2.12
and Section 3.6, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Fronting Bank (including fees,
charges and disbursements of counsel to the respective Lenders and the Fronting
Bank and amounts payable under Article IV), ratably among them in proportion to
the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, LC Borrowings and other
Obligations, ratably among the Lenders and the Fronting Bank in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, ratably among the Lenders and the
Fronting Bank in proportion to the respective amounts described in this clause
Fourth held by them;

 

72



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the Fronting Bank and the
Lenders, to Cash Collateralize that portion of LC Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise cash
collateralized by the Borrower pursuant to Section 3.6; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 3.2 and 3.6, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and the balance
paid to the Borrower.

SECTION 8.4 Borrower LC Collateral Account.

(a) If at any time after the Borrower has been required to deposit amounts in
the Borrower LC Collateral Account, the Administrative Agent determines that the
amount on deposit in the Borrower LC Collateral Account is less than the amount
required under Section 3.6, the Administrative Agent may demand the Borrower to
pay, and the Borrower shall, upon such demand and without any further notice,
pay to the Administrative Agent for deposit in the Borrower LC Collateral
Account, funds necessary to cure any shortfall.

(b) The Administrative Agent may, at any time or from time to time, after funds
are deposited in the Borrower LC Collateral Account apply such funds to the
payment of the Obligations then due and payable by the Borrower to the Lenders
or the Fronting Bank under the Loan Documents.

(c) Neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds held in the Borrower
LC Collateral Account until all of the Obligations have been indefeasibly paid
in full, the Commitments have been terminated and all Letters of Credit have
been terminated or expired, at which time any funds remaining in the Borrower LC
Collateral Account shall be returned by the Administrative Agent to the
Borrower.

ARTICLE IX.

CONDITIONS

SECTION 9.1 Conditions to Occurrence of the Effective Date. The occurrence of
the Effective Date shall be subject to receipt by the Administrative Agent of
all of the following, each duly executed and dated the Effective Date (or such
earlier date as shall be satisfactory to the Administrative Agent), each in form
and substance satisfactory to the Administrative Agent (with such copies as the
Administrative Agent shall request):

(a) This Agreement and Certain Related Documents. This Agreement and such other
Loan Documents as are required to be delivered by the terms of this Agreement.

 

73



--------------------------------------------------------------------------------

(b) Resolutions. Certified copies of resolutions of the Board of Directors of
the Borrower authorizing the execution, delivery and performance, respectively,
of those documents and matters required of it with respect to this Agreement or
the other Loan Documents.

(c) Incumbency and Signatures. A certificate of an Executive Officer certifying
the names of the individual or individuals authorized to sign this Agreement and
the other Loan Documents, together with a sample of the true signature of each
such individual. (The Lenders may conclusively rely on each such certificate
until formally advised by a like certificate of any changes therein.)

(d) Opinion of Counsel. The opinion of (i) Willkie Farr & Gallagher LLP, New
York counsel to the Borrower, (ii) Stephen Weinstein, general counsel to the
Borrower, and (iii) Conyers Dill & Pearman Limited, Bermuda counsel to the
Borrower, in each case addressed to the Administrative Agent, the Fronting Bank
and the Lenders in form and substance satisfactory to the Administrative Agent
and its counsel.

(e) Organization Documents, etc. A certificate of an Executive Officer
certifying true and correct copies of the Organization Documents of the
Borrower.

(f) Insurance Proceedings. A certificate of an Executive Officer that there are
no material insurance regulatory proceedings pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Material Insurance Subsidiary
in any jurisdiction.

(g) Material Adverse Change Certificate. An officer’s certificate, signed by an
Executive Officer, certifying that to such officer’s best knowledge, since
December 31, 2009, there has not occurred a material adverse change in the
assets, business, financial condition, operations or prospects of the Borrower
and its Subsidiaries taken as a whole or in the facts and information regarding
such entities as represented by the Borrower in the Confidential Offering
Memorandum dated March 22, 2010.

(h) Fees. The fees referred to in Section 2.6 which are due and payable on or
prior to the Effective Date shall have been paid to the Administrative Agent,
where applicable, for the benefit of the Lenders.

(i) Ratings. Renaissance Re shall have a Financial Strength Rating of “A+” or
higher with a “stable” outlook.

(j) Aggregate Commitments. The Aggregate Commitments of all Lenders on the
Effective Date shall have been at least $150,000,000.

(k) Notes. A Note executed by the Borrower in favor of each Lender requesting a
Note.

(l) Other. Such other documents as the Administrative Agent may reasonably
request.

 

74



--------------------------------------------------------------------------------

SECTION 9.2 Conditions to All Borrowings. The obligation of the Lenders to make
all Credit Extensions shall be subject to the prior or concurrent satisfaction
(in form and substance satisfactory to the Administrative Agent) of each of the
conditions precedent set forth below:

(a) No Default. No Default or Event of Default shall have occurred and be
continuing or will result from the making of the Credit Extensions and no
Default or Event of Default shall have occurred and be continuing under the Loan
Documents or will result from the making of the Credit Extensions.

(b) Warranties and Representations. (i) All warranties and representations
contained in this Agreement (other than Section 5.4 except in the case of the
initial Borrowing) shall be true and correct in all material respects as of the
date of any Loan, with the same effect as though made on the date of and
concurrently with the making of such Loan (except where such representation
speaks as of a specified date) and (ii) all covenants contained herein and in
such documents to be performed by each of the parties thereto (other than the
Administrative Agent or the Lenders) prior to the date of any Loan shall have
been performed.

(c) Litigation. (i) No litigation (including derivative actions), arbitration,
governmental investigation or proceeding or inquiry shall be, on the date of any
Loan, pending, or to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries which seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or to obtain material relief as a
result of, the transactions contemplated hereunder or, in the reasonable opinion
of the Required Lenders, could be reasonably expected to be materially adverse
to any of the parties to this Agreement and which is not Ordinary Course
Litigation, and (ii) in the reasonable opinion of the Required Lenders, no
material adverse development shall have occurred in any litigation (including
derivative actions), arbitration, government investigation or proceeding or
inquiry disclosed in Schedule 5.4 which is likely to have a Material Adverse
Effect.

(d) Fees. The fees referred to in Section 2.6 which are due and payable on or
prior to the Effective Date or the date of any Loan shall have been paid to the
Administrative Agent, where applicable, for the benefit of the Lenders.

(e) Notice of Borrowing. The Administrative Agent shall have received a Loan
Notice in form and substance acceptable to the Administrative Agent.

ARTICLE X.

THE ADMINISTRATIVE AGENT

SECTION 10.1 Appointment and Authority. Each of the Lenders and the Fronting
Bank hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Fronting Bank, and the Borrower shall
not have any rights as a third party beneficiary of any of such provisions.

 

75



--------------------------------------------------------------------------------

SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the Fronting Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other

 

76



--------------------------------------------------------------------------------

document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IX or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Fronting Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Fronting Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Fronting Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 10.6 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Fronting Bank and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, the Fronting Bank and the LC Administrator, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring

 

77



--------------------------------------------------------------------------------

Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Fronting Bank under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender, the Fronting
Bank and the LC Administrator directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.4 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as the Fronting Bank and the LC
Administrator. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Fronting Bank and LC Administrator, (b) the retiring Fronting Bank and LC
Administrator shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Fronting Bank and LC Administrator shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Fronting Bank and LC
Administrator to effectively assume the obligations of the retiring Fronting
Bank and LC Administrator with respect to such Letters of Credit.

SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender, the Fronting Bank and the LC Administrator acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender, the Fronting Bank and the LC
Administrator also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Managers or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, Fronting Bank or LC Administrator hereunder.

 

78



--------------------------------------------------------------------------------

SECTION 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Fronting
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Fronting
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Fronting Bank and the Administrative
Agent under Sections 2.6, 3.8 and 11.4) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Fronting Bank or LC Administrator to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, Fronting Bank or
LC Administrator, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.6 and 11.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, Fronting
Bank or LC Administrator any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender, Fronting Bank
or LC Administrator to authorize the Administrative Agent to vote in respect of
the claim of any Lender, Fronting Bank or LC Administrator in any such
proceeding.

SECTION 10.10 Syndication Agent; Other Titles. The Lenders identified on the
facing page or signature pages of this Agreement as “syndication agent” or
“documentation agent” shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, no Lender so identified as a
“syndication agent” or “documentation agent” shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

 

79



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

SECTION 11.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by the Administrative Agent at
the written request of the Required Lenders) and the Borrower and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment or consent shall:

(a) waive any conditions set forth in Section 9.1(a) without the written consent
of each Lender;

(b) increase or extend the Commitment of any Lender or reinstate any Commitment
terminated pursuant to Section 8.2 without the consent of such Lender or extend
the expiry date of any Letter of Credit to a date after the LC Expiration Date
without the written consent of each Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, Unreimbursed Amount, LC Borrowing, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.1) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or any provision relating to Defaulting Lenders (including the
definition thereof);

(e) change Section 2.10 or Section 8.3 in a manner which would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; and, provided further, that (i) no amendment, waiver or consent
shall, unless in writing and signed by the Applicable Issuing Party in addition
to the Lenders required above, affect the rights or duties of such Applicable
Issuing Party under this Agreement or any Letter of Credit Application or other
document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in

 

80



--------------------------------------------------------------------------------

a writing executed only by the parties thereto whose rights and privileges are
affected thereby. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

SECTION 11.2 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the LC Administrator or the
Fronting Bank, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.2; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the LC Administrator and the Fronting Bank hereunder may be delivered or
furnished by electronic communication (including electronic mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Applicable Issuing Party pursuant to Article III if such Lender or the
Applicable Issuing Party, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

81



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its electronic
mail address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Fronting
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the Fronting Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the Fronting Bank may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the Fronting Bank. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen

 

82



--------------------------------------------------------------------------------

of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities Laws.

(e) Reliance by Administrative Agent, LC Administrator, Fronting Bank and
Lenders. The Administrative Agent, the LC Administrator, the Fronting Bank and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
LC Administrator, the Fronting Bank, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, except to the extent that such losses, costs, expenses or liabilities
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted solely from the gross negligence or willful misconduct
of such Person. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

SECTION 11.3 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Applicable Issuing Party or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at Law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.2 for the benefit of all the Lenders, the LC Administrator and
the Fronting Bank; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) either Applicable
Issuing Party from exercising the rights and remedies that inure to its benefit
(solely in its capacity as an Applicable Issuing Party) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 11.8 (subject to the terms of Section 2.10), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the

 

83



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 8.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.10, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

SECTION 11.4 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (including the reasonable documented out-of-pocket fees,
charges and disbursements of counsel for the Administrative Agent, the Arrangers
and their respective Affiliates (including the allocated costs of internal
counsel)), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, due diligence, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable documented expenses incurred by an Applicable Issuing Party in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable documented
expenses incurred by the Administrative Agent, any Arranger, any Lender or an
Applicable Issuing Party (including the reasonable documented fees, charges and
disbursements of any counsel for the Administrative Agent or Affiliate thereof,
any Lender, any Arranger or an Applicable Issuing Party (including the allocated
costs of internal counsel)), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender,
the LC Administrator and the Fronting Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee (including the allocated costs of internal
counsel for such Indemnitee), and settlement costs incurred by such Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 4.1), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by an Applicable Issuing Party or LC Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party

 

84



--------------------------------------------------------------------------------

or by the Borrower, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Fronting Bank, the LC Administrator or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Fronting Bank, the LC Administrator or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or an Applicable Issuing Party in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or an Applicable Issuing Party in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.9(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the LC Administrator and the Fronting Bank, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

85



--------------------------------------------------------------------------------

SECTION 11.5 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, an Applicable Issuing Party
or any Lender, or the Administrative Agent, an Applicable Issuing Party or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such Applicable Issuing
Party or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Applicable Issuing Party severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders and the
Applicable Issuing Parties under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 11.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the LC Administrator, the Fronting Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), direct obligations under and participations in
LC Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

86



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the Fronting Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) of which the Fronting Bank is the
issuer.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together

 

87



--------------------------------------------------------------------------------

with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall have made such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans,
obligations under Several Letters of Credit and participations in Fronted
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.1, 4.4, 4.5, and 11.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

88



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LC Obligations owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the LC Administrator and the Fronting Bank shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.1 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.1, 4.4 and 4.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 11.8 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.10 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.1 or 4.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 4.1 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 4.1(e) as though it were a Lender.

 

89



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as LC Administrator and Fronting Bank after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, upon 30 days’ notice to the Borrower and the
Lenders, resign as the Fronting Bank and LC Administrator. In the event of any
such resignation as the Fronting Bank and LC Administrator, the Borrower shall
be entitled to appoint from among the Lenders a successor Fronting Bank and LC
Administrator hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
the Fronting Bank and LC Administrator. If Bank of America resigns as the
Fronting Bank and LC Administrator, it shall retain all the rights, powers,
privileges and duties of the Fronting Bank and LC Administrator hereunder with
respect to all Letters of Credit outstanding and issued by it as of the
effective date of its resignation as the Fronting Bank and LC Administrator and
all LC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 3.2). Upon the appointment of a successor Fronting
Bank and LC Administrator, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Fronting
Bank and LC Administrator, and (b) the successor Fronting Bank and LC
Administrator shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession and issued by the
retiring Fronting Bank and LC Administrator or make other arrangements
satisfactory to the retiring Fronting Bank and LC Administrator to effectively
assume the obligations of the retiring Fronting Bank and LC Administrator with
respect to such Letters of Credit.

SECTION 11.7 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Fronting Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.11(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the

 

90



--------------------------------------------------------------------------------

Borrower and its obligations, (g) with the consent of the Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the Fronting Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Fronting Bank on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the Fronting Bank acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

SECTION 11.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Fronting Bank, the LC Administrator and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the LC Administrator, the Fronting
Bank or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the LC
Administrator or the Fronting Bank, irrespective of whether or not such Lender,
the LC Administrator or the Fronting Bank shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender, the LC Administrator or the Fronting Bank different from the branch
or office holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.12
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the LC Administrator, the Fronting Bank
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the LC
Administrator, the Fronting Bank or their respective Affiliates may have. Each
Lender, the LC Administrator and the Fronting Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

91



--------------------------------------------------------------------------------

SECTION 11.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

SECTION 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 9.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 11.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

SECTION 11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not

 

92



--------------------------------------------------------------------------------

invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the Fronting Bank or the LC Administrator, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 11.13 Replacement of Lenders. If (i) any Lender requests compensation
under Section 4.4, (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.1, (iii) a single Lender does not consent to an amendment or waiver
which, pursuant to Section 11.1, requires the consent of all Lenders, or
(iv) any Lender is an Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.6), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.6(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Borrowings, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 4.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 4.4 or payments required to be made pursuant to Section 4.1, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION

 

93



--------------------------------------------------------------------------------

OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE LC ADMINISTRATOR OR THE FRONTING
BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2. NOTHING IN THIS
AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

94



--------------------------------------------------------------------------------

SECTION 11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers, are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Arrangers is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 11.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

SECTION 11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into Law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

95



--------------------------------------------------------------------------------

SECTION 11.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

SECTION 11.20 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

[Signature Pages Follow]

 

96



--------------------------------------------------------------------------------

RENAISSANCERE HOLDINGS LTD.

By:  

/s/ Jeffrey D. Kelly

Name: Jeffrey D. Kelly

Title: Executive Vice President and

          Chief Financial Officer

 

 

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent Fronting Bank LC Administrator
and Lender

By:  

/s/ Debra Basler

Name: Debra Basler Title: SVP

 

 

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and Lender By:  

/s/ Karen Hanke

Name: Karen Hanke Title: Director

 

 

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Lender By:  

/s/ Michael Pensari

Name: Michael Pensari Title: V.P.

 

 

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Stuart Ratcliffe

Name: Stuart Ratcliffe Title: Director

 

 

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/s/ Peter Bickford

Name: Peter Bickford Title: Managing Director

 

 

 

 

RenaissanceRe Credit Agreement

Signature Page